      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 1 of 94



                                                                                  .i
              IN THE UNITED STATES DISTRICT COURT FOR THE                                     COURT
                                                                            U.S.DiSi i
                         SOUTHERN DISTRICT OF GEORGIA                                       ’• niw
                                                                               AU LlU b i
                                    AUGUSTA DIVISION

                                                 ★
                                                                            2020 SEP 2U A 8= Ob
RANDY REESE, JESSICA REESE,
                                                 ■k
and LEONARD MARSHALL,
                                                 'k



        Plaintiffs,
                                                 ■k



              V .
                                                            CV    118-215
                                                 ★




CSX TRANSPORTATION, INC.,

        Defendant.




                                           ORDER




       Before the Court are several motions: (1} Defendant's motion


for summary judgment (Doc. 43); {2} Plaintiffs' motion to exclude

Mr.   Thomas Robertson's supplemental expert reports (Doc. 54); (3)

Plaintiffs'         motion    to   exclude      testimony   of    John   Kerns,    one      of

Defendant's         Federal    Rule      of   Civil   Procedure    30(b)(6)    witnesses



(Doc.    56); (4) Defendant's motion to exclude expert testimony of

Dr.   Brian    Wellington          (Doc.      60); and (5) Plaintiffs' motion to

strike    conclusions         of   law   contained in Defendant's statement of


undisputed material facts and conclusions of law and Exhibit Eleven

to Defendant's motion for summary judgment (Doc. 72) .                         The     Court


addresses each motion herein.
    Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 2 of 94



                              I. BACKGROUND^


     Kudzu   is   as   firmly rooted in Georgia horticultural lore as

peanuts and peaches, but far more nefarious.

                 Green, mindless, unkillable ghosts
                     In Georgia, the legend says
                  That you must close your windows
                At night to keep it out of the house
           The glass is tinged with green, even so .

                                                            at 44.
James Dickey, Kudzu, The New Yorker, May 18, 1963,

A. Plaintiffs' Property

     Plaintiffs Jessica and Randy Reese owned real property in

Martinez, Georgia, at 4078 Harden Court.                (Def.'s Statement of

Undisputed Material Facts ("SOUMF"), Doc. 44, 1 1 (undisputed)2. )

Plaintiff J. Reese purchased the home in 2006.           (Id. (undisputed).)

Plaintiff Marshall has owned the property located at 4080 Harden

Court, Martinez, Georgia, since 2000.          (Id. 1 2 (undisputed).)

B. Defendant's Right-of-Way

      Defendant operates several railroads. including one track

that runs through Columbia County, Georgia.             (Kerns 30(b)(6) Dep.

Ex . 3, Doc. 57-3.)       Defendant's right-of-way travels adjacent to

Plaintiffs'                   (Def.'s   SOUMF,   SI 5   (undisputed).)     The
               property.


right-of-way extends sixty feet from the center of the track on



^ The facts included in this section are general facts relevant to Defendant's
motion for summary judgment and the case overall, The Court includes additional
background information when necessary in each section addressing the respective
motions.
2 Where a fact is deemed "undisputed," the Court draws the absence of a dispute
from Plaintiffs' response to Defendant's SOUMF, Doc. 70.)


                                        2
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 3 of 94



either     side.    (Pis.' Resp. to Def.'s SOUMF, Doc. 70, 15; Kerns

30(b)(6) Dep. Ex. 13, Doc. 57-13.)              An embankment slopes away from

the railway.        (Robertson Decl., Doc. 48, M 6, 9.)

      At railroad milepost AK 470.54, a culvert^ is planted beneath

the   railroad      and   embankment    ("Culvert").      (Def.'s   SOUMF,    1 6

(undisputed).)         The   Culvert   is   twenty-two feet below the rail,

extends ninety-six feet in length. and the Culvert's inlet is

located      near   the back of Plaintiffs         Jessica and Randy Reese's

               (Kerns Decl., Doc. 47, 11 6, 9.)         The Culvert's diameter
Property.

measures forty-eight inches.            (Def.'s SOUMF, 1 6 (undisputed).)

C. July 26, 2017 Rainfall

       On July 26, 2017, rain fell in Columbia County at Defendant's

right-of-way        and   Plaintiffs'       property.    (Def.'s    SOUMF,   1 12

(undisputed).)         The significance of the rain event. specifically.

the rainfall total, however, is feverishly disputed.                  (Id. 1 13


                       As discussed in greater detail below.        the Parties
(undisputed).)

contend the rainfall at the location at issue on July 26, 2017,

totaled,      from the    Court's   understanding, anywhere between 3.44^

and   4.93 inches.        (Wellington Apr. 10, 2018 Technical Mem., Doc.

                                                                       Doc.   50-
49-3, at 5; Robertson June 14, 2019 Engineering Report,


^ A culvert is a large pipe that directs the flow of water beneath the ground
or a transportation system, such as a railroad or road.        (See Def.'s SOUMF,
35 7, 8.)
^ On the lowest  end, Dr. Wellington estimated the total rainfall to be 1.2
inches .  (Wellington May 16, 2019 Technical Mem., Doc. 49-2, at 5.)       Dr.

Wellington acknowledges at this point that a mistake regarding dates generated
the 1.2-inch calculation and he no longer relies on that figure.      See Section

Ill(A) (5)    infra.




                                            3
        Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 4 of 94



                                                                             a    short
1,   at 8-9.)         The Parties also agree that of the total,

duration of intense rainfall occurred, including at least one-hour

of heavy rainfall.             (Wellington July 15, 2019 -Technical Mem., Doc.
                                                             so
49-4, at 2; Robertson Aug. il, 2019 Engineering Report, Doc.

2, at 5-6, 8.)           The Parties do not entirely agree on the one-hour

period.        but it indisputably falls sometime between 2:50 PM and
4:05 PM.        (Robertson Aug. 14, 2019 Engineering Report, at 5; Conway

June     17,    2019 Meteorological Conditions Report, Doc. 45, at 28

30. )     The opinions of the relevant one-hour rainfall total range
from     2.98    to    3.24   inches.     (Wellington July 15, 2019 Technical

Mem., at 2;           Robertson   Aug.   14, 2019 Engineering Report, at 5.)

The Parties further dispute the return frequency of a similar rain

                                             ranging    from   thirty-one    to    five
event,        with    recurrence    rates

hundred years depending on metrics evaluated.                       (Wellington July

15, 2019 Technical Mem., at 2; Robertson Nov. 13, 2019 Engineering

Report, Doc. 50-3, at 7.)

D. July 26, 2017 Flooding

         The Reese family was in their home on July 26, 2017, when the

rain began.            (R.    Reese Aff., Doc. 67, 5 6.)        The    water rapidly


rose in the           yard.   moving the Reese's shop outside of their home

off     its    foundation.        (Id.   gin 6,   7.)   Shortly thereafter, water

began to infiltrate the house.                    (Id. 11.)    As   the   water   level


increased. the Reese house shifted off the foundation.                     (Id. 11 9,


14. )     When the water receded sufficiently for the Reese Plaintiffs



                                              4
       Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 5 of 94




to return to their home, they found standing water in the house as

well as damage to their real and personal property.                                          (Id. SI 12,


13, 14, 18.)

        Albeit         to      a    lesser       degree.         Plaintiff          Marshall          also


                                         (Marshall Aff., Doc.                 69,   SI 8 . )     He    too
experienced         flooding.

sustained damage to his real and personal property.                                      (Id. SISI 12,


13, 14.)          The record contains no firm evidence of past flooding at

Plaintiffs' property.                   (Def.
                                            's SOUMF, SI 19. )

E. Defendant's Culvert Inspections

        According to Defendant, it inspects the track twice per week.

(Kerns       Decl.,         SI 12. )      As    part of the            twice-per-week            review.

inspectors are to report any drainage issues.                                 (Id.)      Since 2017,


Defendant inspected the Culvert annually, including an inspection

on May 3, 2017.              (Holzbach Decl., Doc. 46, SISI 5, 6.)                     According to


the bridge foreman responsible for examining the Culvert, at each

inspection.            he concluded kudzu in the proximity of the Culvert
\\

     posed   no    issue      or    concern      with respect to the flow                       of water
                                                                                        //

through the Culvert, and no maintenance was required.                                          (Id.)


F. The Kudzu


         It is undisputed that kudzu is present at the entrance of the

Culvert.           (Def.'s SOUMF, SISI 11, 18 (undisputed).)                             The     Parties


further agree that Plaintiffs never complained about the presence

of     kudzu      on    the     Culvert        prior       to   July    26,    2017.           (Id.    SI 19


(undisputed).)                The      agreement   ends         here.     As    noted.         Defendant



                                                       5
       Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 6 of 94




asserts the kudzu poses no concern regarding water flow,                               On   the



contrary,      Plaintiffs      contend      vegetation         and   debris     impeded     the

flow    of    water    on   July     26,    2017 .       (Wellington      Apr.      10,     2018


Technical Mem., at 13.)              Photographs taken immediately following

the flood purportedly show vegetation and debris in the inlet of

the Culvert and debris on the railroad embankment around and above

the Culvert.          (Id. at 4; Def.'s Mot. for Summ. J. Ex. 2, Doc. 43-

2, at 13-15.)          The Parties further dispute whether debris tangled

in   kudzu is capable of clearing absent physical removal.                             (Kerns


30(b)(6) Dep., Doc. 57, at 88:25-89:4; R. Reese Dep.,                           Doc. 51, at


80:16-21.)


G. Expert Testimony

        The expert testimony is discussed in greater detail below.

                                                                                 The Parties
but the Court notes the experts' respective positions.

                                       testimony          regarding       the       cause     of
offer        competing      expert

Plaintiffs'        flooding.          Both     experts         employed     hydrology        and

                                                                                The Parties'
hydraulic modeling to analyze the facts of this case,

experts disagree regarding the amount of rainfall.
        Plaintiffs       retained     Dr.    Brian       Wellington.          Based    on    the


rainfall       data    used.   the   size    of    the   Culvert,     and     other   factors


considered in his modeling. Dr.                    Wellington opines that the July

26, 2017 storm was not an unusual rain event for the area;                                   the


                                                                                    2017    rain
Culvert possessed the capacity to handle the July 26,

event;       and   absent      obstruction         of    the    Culvert,      the     flooding



                                               6
    Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 7 of 94




Plaintiffs experienced would not have occurred.                  (Wellington Apr.


10, 2018 Technical Mem., at 13.)

     Defendant's expert, Mr. Thomas Robertson, reached a different

conclusion based upon his modeling,              Mr. Robertson determined that


when evaluating the rainfall during the essential one-hour window.

the rain event was highly unusual for the area.                        Further,   Mr.


Robertson opines that even if the Culvert was completely clear and
                                                          rainfall       would    have
fully operational, the significance of the

caused the flooding.           (Robertson Nov. 13, 2019 Engineering Report,

at 6-7.)


     Having set out the overall facts relevant to this action, the

Court turns to the pending motions.



   II. DEFENDANT'S MOTION TO EXCLUDE TESTIMONY OF PLAINTIFFS'
              EXPERT, BRIAN WELLINGTON, PH. D., PE

     The Court first addresses Defendant's motion to exclude the

testimony of Plaintiffs' expert. Dr. Brian Wellington.                      (Def.'s


Mot. to Exclude Wellington Test., Doc. 60.)

A. Daubert Standard


     Federal       Rule   of    Evidence   702   and   Daubert    v.    Merrell    Dow


Pharm.,    Inc.,    509 U.S. 579 (1993), govern the admissibility of

expert testimony.         Federal Rule of Evidence 702 provides:

     A witness who is qualified as an expert by knowledge,
     skill, experience, training, or education may testify in
     the form of an opinion or otherwise if:




                                           7
          Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 8 of 94



                                                                                 or    other
          (a)      the      expert's       scientific,         technical,
          specialized knowledge will help the trier of fact to
          understand the evidence or to determine a fact in issue;

          (b) the testimony is based on sufficient facts or data;

          (c) the testimony is the product of reliable principles
          and methods; and


          (d) the expert has reliably applied the principles and
          methods to the facts of the case.

\\                                                                                          Rule    702
     As   the    Supreme         Court     recognized     in       Daubert . .

plainly          contemplates         that     the     district      court   will     serve        as   a

                                                                                 //


gatekeeper to the admission of [expert] testimony.                                    Quiet Tech.


DC-8,       Inc.     V.    Hurel-Dubois UK Ltd., 326 F.3d 1333, 1340 (11th Cir.

2003).
                 w
                     The    burden    of      laying    the    proper    foundation          for    the


admission of the expert testimony is on the party offering the

expert, and admissibility must be shown by a preponderance of the
evidence.
                 n
                      Allison V. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th

Cir. 1999).

           The Eleventh Circuit has explained that district courts are

to engage in a               three-part inquiry to determine the admissibility

of expert testimony under Rule 702.                           Quiet Tech. DC-8, 326 F.3d at

1340.        Specifically, the court must consider whether:

           (1)     The      expert    is      qualified       to   testify   competently
           regarding the matters he intends to address;                               (2)   the
           methodology by which the expert reaches his conclusions
           is sufficiently reliable as determined by the sort of
           inquiry         mandated       Daubert; and (3) the testimony
                                         in
           assists         the   trier   of     through the application of
                                               fact,
           scientific,           technical, or specialized expertise, to
           understand the evidence or to determine a fact in issue.
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 9 of 94



                                                                                         158
Id. at 1340-41 (quoting Tuscaloosa v. Harcros Chems., Inc.,

F.3d 548, 562 (11th Cir., 1998)).

       First,    an    expert   may     be qualified to testify due to his
                                                                              Trilink Saw
knowledge, skill, experience, training, or education.

Chain, LLC v. Blount, Inc.              583 F. Supp. 2d 1293, 1304 (N.D. Ga.

2008).        A witness's qualifications must correspond to the subject
                                                  n

matter of his proffered testimony.                     Anderson v. Columbia Cnty.,


No.    CV 112-031, 2014 WL 8103792, at *7 (S.D. Ga. Mar. 31, 2014)

(citing Jones v. Lincoln Elec. Co., 188 F.3d 709, 723 (7th Cir.

1999)).


       Second,    the testifying expert's opinions                must    be    reliable.


                                                                               faced with
In Daubert,      the Supreme Court directed district courts
                                                                          w


the    proffer     of    expert    testimony          to    conduct   a       preliminary

assessment of whether the reasoning or methodology underlying the

testimony is scientifically valid and of whether that reasoning or

methodology properly can be applied to the facts in issue.
                                                                                    //
                                                                                         509


U.S.     at    592-93.      Courts      should        consider   four     factors        when

applicable, whether the theory or technique: (1) can be tested.

(2) has been subject to peer review. (3) has a known or potential

rate    of    error.    and (4) has attained general acceptance in the

relevant       community.         Id.    at       593-94.        These    factors         are


illustrative, not exhaustive; not all of them will apply in every

case, and in some cases other factors will be equally important in
                                                                                H
                                                                                    United
evaluating the reliability of proffered expert opinion.


                                              9
       Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 10 of 94



                              387         F.3d 1244, 1262 (11th Cir. 2004).                  For
States     V.   Frazier,


example, experience-based experts need not satisfy the factors set

forth in Daubert.          See United States v. Valdes, 681 F. App'x 874,


881 (11th Cir. 2017) (affirming admission of testimony from expert

identifying firearms based upon his years of experience working
                                \\
with firearms).          But,        [t]he inquiry is no less exacting where the

                                                                               rather       than
expert     'witness      IS     relying       solely     on   experience'
                                     //

scientific methodology.                     Summit at Paces, LLC        V.   RBC    Bank, No.


1:09-CV-03504-SCJ, 2012 WL 13076793, at *2 (N.D. Ga. May 22, 2012)
                                                                                      to    2000
(quoting        Fed. R. Evid. 702, advisory committee's notes

amendment).        Bearing in mind the diversity of expert testimony,

 the trial judge must have considerable leeway in deciding in a

particular       case how to go about determining whether particular
                                              //

expert testimony is reliable.                      Kuhmo Tire Co. v. Carmichael, 526


U.S. 137, 152 (1999) .
                                                                               \\


        Regardless of the specific factors considered.                              [p]roposed


testimony must be supported by appropriate validation                           i.e.,       'good

                                                    If

grounds,' based on what is known.                        Daubert, 509 U.S. at 590.             In

most     cases.        [t]he expert's testimony must be                  grounded in           an

accepted body of learning or experience in the expert's field, and
                                                                                       ff
                                                                                             Fed.
the expert must explain how the conclusion is so grounded.

R.     Evid.    702,    advisory           committee's     notes   to   2000        amendment.

     Presenting a summary of a proffered expert's testimony in the
\\




form of conclusory statements devoid                          of factual or         analytical


                                                   10
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 11 of 94



                                               //

support is simply not enough                         to carry the proponent's burden.

                        Estate      of   Tessier      v.   Sheriff     of    Monroe    Cnty.,       402
Cook   ex    rel.

                                                               \\

F.3d 1092, 1113 (11th Cir. 2005).                      Thus,        if the witness is relying


solely or primarily on experience, then the witness must explain
how    that   experience             leads    to    the    conclusion        reached.       why   that

                  IS     a sufficient basis for the opinion.                        and     how   that
experience

                                                                        n


experience        is    reliably applied to the facts.                       Frazier, 387 F.3d


at 1261 (emphasis and citation omitted).

       Third, expert testimony must assist                            the    trier    of     fact    to


decide a fact at issue.                  The Supreme Court has described this test

as    one    of
                  \\
                       fit.
                              n
                                    Daubert,   509     U.S.    at     591.     To satisfy this


requirement,            the        testimony        must   concern      matters       beyond        the


understanding of the average lay person and logically advance a

material aspect of the proponent's case.                             Id. at 591; Frazier, 387


F.3d at 1262.             Yet, "[pJroffered expert testimony generally will

not help the trier of fact when it offers nothing more than what
                                                                                       //


lawyers for the parties can argue in closing arguments.                                     Frazier,


387 F.3d at 1262-63.


B. Discussion


        To    begin.              Defendant    recognizes            that     Dr.     Wellington's


credentials render him qualified to testify as an expert.^                                   (Def.'s


Mot. to Exclude Wellington Test., at 2.)                             Instead, Defendant takes



^ Dr. Wellington's expertise involves conducting hydrological studies,
hydrological designs, and storm water investigations involving modeling and
remediation plans.            (Wellington Aff., Doc. 63, SI 2.)


                                                     11
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 12 of 94



issue    with two of the        conclusions       Dr.   Wellington reached in his

reports:   (1) The July 26, 2017 storm was not an unusual event for

the area, and (2) Kudzu and debris interfered with the usual flow

of water through the Culvert causing the flooding.                      (Id. at 17-


25.)

        1. Likelihood of the July 26, 2017 Storm

        Defendant uses disagreement regarding rain amounts to support

its    argument that Daubert requires exclusion of Dr. Wellington's
                                                              similar   to   the    one
opinion    regarding the frequency of storms

experienced on July 26, 2017.              According to Defendant, the rainfall

data Dr. Wellington employed in his modeling inaccurately reflects

the    amount     of    precipitation.      thereby rendering his conclusion

unreliable.             No   reason   presented         justifies   excluding       Dr.

Wellington's opinion on this issue.

        Beginning with the direct point of contention — the amount of

rainfall occurring at or near the Culvert on July 26, 2017 — the

Parties agree there was no rain gauge in the immediate vicinity of
the     Culvert    at    the   time   of    the   storm.     Without    direct     data


regarding the amount of rain at or directly near the Culvert, the

Parties, and their experts, were forced to attempt to determine

the amount of rain that fell using rain gauges in the surrounding
                                                                              \\

areas    and meteorological data.            As Mr. Robertson surmised.            [T]he


best thing that could have happened is if you had                       a rain gauge
                                                                              so     one
right there. but we don't have a rain gauge right there.



                                             12
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 13 of 94




has to make the best judgment one can about what rainfall is more
                                           If

likely to have occurred there.                    (Robertson    Dep.,   Doc.    50,   at


40:21-25.)      This basic fact addresses the disagreement.

       Absent   data    from    the     actual    incident     site,    the    Parties'

submissions     revea   1 determining the rainfall amount on July 26,

2017, has been, frankly, a moving target.                    (See Section III(A),

infra.)    Difficulty obtaining an exact amount of rainfall without

an   on-premise    rain   gauge    is to be expected           as. to the Court's

knowledge, the science community has not yet developed a procedure

for directly replicating a specific weather event at a particular
location.


       Therefore,       the     experts         confronted     the     challenge      of


determining the        amount of rain that fell to the best of their

                                                                       use    data   from
abilities.       Dr.    Wellington initially elected to

National     Oceanic     and    Atmospheric       Administration       ("NOAA")      rain




gauges in Martinez and Evans, Georgia.                (Wellington Dep., Doc. 49,

at   82:8-83:4.)        Of the two.       Dr. Wellington chose the reading

                                                                                 in his
exhibiting the greatest rain fall. the Martinez rain gauge.

initial report.         (Id. at 84:4-21.)           Defendant's issues with the


NOAA    rain     gauges       involve     their     respective       distances       from

Plaintiffs' property.®          (Def.'s Mot. to Exclude Wellington Test.,


at 17-18. )     Eventually, however. Dr. Wellington acknowledged that



® Defendant offers no authority from other courts resolving cases asserting
claims resulting from flood damage demanding that an expert use        rain
measurements from the closest possible rain gauge.


                                            13
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 14 of 94




one of Defendant's experts, Bill Conway, provided a more accurate

estimate of the rainfall that the July 26, 2017 storm produced.

(Wellington July 15, 2019 Technical Mem., at 2.)                                    Therefore, at


this point, it does not appear Dr. Wellington exclusively relies

on   his   initial      readings from the               Evans       and   Martinez        NOAA   rain


gauges, if he relies on them at all.                            Dr. Wellington expressly

                                             \\

stated in one of his reports.                     Mr. Conway is correct that based on

his analysis          during the time period 1:55 PM EDT and 4:20 PM EDT
                                                                          ft

approximately 3.62 inches of rainfall occurred.                                (Id. at 2.)         For


this   reason,         the    Court    sees       no    justification          to    exclude       Dr.


Wellington's opinions based upon his failure to utilize rainfall

                                                                                                   See
figures from rain             gauges    closer to Plaintiffs'                  property.

Coward     v.   Forester       Realty,      Inc.,       No.    4:15-CV-0245-HLM,            2018    WL


1980368, at *19 (N.D. Ga. Feb. 20, 2018) (citing Manpower, Inc.                                     V.




Ins.   Co.      of    Pa.,    732 F.3d 796, 809 (7th Cir. 2013)) (finding

disputes regarding proper use of rain gauge data are for the jury.

not the judge).

       Next,         Defendant    argues           that       Dr.    Wellington           improperly

extrapolated the rainfall data over a twenty-four-hour period

rather     than      accounting       for    a     shorter      duration       of    more    intense


rainfall — to determine the probability of a similar weather event.

(Def.'s Mot. to Exclude Wellington Test., at 18.)                                    In    response.

Plaintiffs           assert   that     Dr.        Wellington         relied     upon       the   Soil

Conservation          Service    ("SCS")          method      set    forth     in     the    Georgia


                                                   14
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 15 of 94




Stormwater Management Manual ("GSMM"), which is better suited to

analyze rainfall in twenty-four-hour increments.          (Pis.' Resp. to


Def.'s Mot. to Exclude Wellington Test., Doc. 64, at 16-17.)

      Evaluating the reliability of Dr. Wellington's use of the

methodology contained in the GSMM, the Court finds no significant
issues.     First,   Plaintiffs'   SCS    modeling is capable        of   being

tested.    Second,   although the Parties omit references to specific

examples of peer review, the manual explains that several persons
review    the GSMM during its production and provide commentary.

Georgia    Stormwater   Management    Manual   (2016   ed.),    at   Foreword

(continued).     Finally, the GSMM appears to have gained general
                                                                          at   a
acceptance in Georgia and local communities as providing.

minimum.   recognized practices for designing stormwater management
structures.    (See Def.'s Mot. to Exclude Wellington Test., at 18.)

Accordingly, analyzing the relevant factors, the Court finds Dr.

Wellington's methodology passes Daubert scrutiny.

      Although not expressly mentioned. Defendant appears to argue

that Dr. Wellington's methodology is not relevant, and therefore.

IS   unable to assist the trier of fact.         According to Defendant,

the recurrence interval is properly determined based upon one hour

of rainfall.


      Initially, the Court notes that Defendant omits any direct

reference to this issue in its reply brief.             (See   Def.
                                                                  's Reply


Supp. Mot. to Exclude Wellington Test., Doc. 78.)              Therefore, it



                                     15
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 16 of 94



IS    unclear      if    Defendant            abandons          its     relevance      argument.


Nevertheless, Dr. Wellington's opinion is sufficiently relevant.

As   Dr.   Wellington explains, the software employed to perform the
                                                                           total rainfall in
hydrology analysis and hydraulic design defines
                                                              (Wellington July 15,             2019
terms of a twenty-four-hour period.

Technical     Mem.,      at       2.)        Pursuant      to    Dr.    Wellington,      maximum

                                         generally      measured         in   terms     of     rain
discharge     capacity            is

accumulation        over      a        twenty-four-hour          period       considering       the

                                                                                                The
culvert's     size      and   slope.           (Id.; Wellington            Aff.,     SI 7.)

modeling     Dr.   Wellington utilized allows an input for different

rain events, and Dr. Wellington entered a                             Type-II" storm, typical

for Georgia, which is considered a weather event with the shortest

duration, most intense rainfall.                      (Wellington Dep., at 91:2-4.).


Dr.   Wellington        noted      in his deposition that although the total
                                                                                                the
accumulation       is   distributed over a twenty-four-hour period.

Type-II modeling focuses the majority of the rainfall over a two-

hour period.         (Wellington Dep., at 90:4-8.)

       Defendant claims that Dr. Wellington's modeling is irrelevant

because he employs a mechanism used in designing a culvert for a

                                                        for      determining         whether    the
specific      area      but       inappropriate

Culvert should handle the capacity in the circumstances presented.

one-hour     of    intense        rain.       Ultimately, this is a case regarding

                                                                                                 if
the Culvert's ability to accommodate the storm in question

properly maintained.                   The   Court    is   not tasked         with   determining



                                                 16
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 17 of 94



                                                               more      relevant   or
whether one party's modeling or methodology is

more likely to. assist the jury.             See Coward, 2018 WL 1980368, at

*19.     Instead,     the Court considers whether the methodology is

reliable and the information will assist the trier of fact.                         The



jury may decide to reject Dr. Wellington's modeling in favor of

Defendant's,     or   vice   versa.     That, however, does not render Dr.

Wellington's opinion irrelevant,               The   Court   sees   no    reason    why


standard calculations applied in designing a culvert to match the

desired capacity is unhelpful to the jury, and Defendant offers no

authority establishing Dr. Wellington's modeling is irrelevant in

flood cases.          Accordingly,     Dr.   Wellington's opinions regarding

the    storm-in-question's       recurrence      interval     are     allowed,      and


presentation of competing evidence on the issue is proper for the
jury.


        Finally, Defendant complains that Dr. Wellington's downward

departure from Mr.       Conway's one-hour calculation is incorrect and

a manipulation of Mr. Conway's data.                  (Def.'s Mot. to Exclude

Wellington Test., at 19.)             According to Mr. Conway, between 1:55

PM and 4:20 PM on July 26, 2017, approximately 3.62 inches of rain

fell at Plaintiffs' addresses after factoring a bias correction.

(Conway June 17, 2019 Meteorological Conditions Report, at 28-30.)

Mr. Conway's approximation ultimately concluded that 3.21 inches


^ The above is especially true considering whether Defendant exercised its duty
of care in light of a foreseeable rain event is directly relevant to Plaintiffs'
negligence claim.     See Section VI(B)(2), infra.



                                          17
    Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 18 of 94



of rain fell between 3:00 PM and 4:00 PM.                  Dr. Wellington's opinion

                                                                                 rainfall
is that Mr. Conway erroneously calculated the one-hour

total.      (Wellington July 15, 2019 Technical Mem., at 2.)
                                                                                        the
       Although      Mr.     Conway      and    Dr.   Wellington      disagree    on

appropriate quantity of rain over the one-hour period, the Parties,
overall,         seemingly    agree      that     accounting    for    radar     bias    is


appropriate when utilizing radar data to best estimate rainfall.

(Id.; Conway June 17, 2019 Meteorological Conditions Report,                             at



26-27, 34.)         Dr. Wellington and Mr. Conway simply differ on the

proper amount to deduct for rain falling before 3:00 PM.                       According


to Dr. Wellington, based upon Mr. Conway's data, 2.98 inches of

rain      fell    between    3:00   PM    and    4:00   PM.    From    what    the     Court


discerns. Dr. Wellington interprets Mr. Conway's data to assume

rain   accumulations at 2:55 PM of 0.35 inches. at 3:00 PM of 0.58


inches.     at 4:00 PM of 3.56 inches, and at 4:20 PM of 3.62 inches.

Subtracting the rain accumulation at 3:00 PM (0.58 inches) from

3.5 inches (Mr.        Conway's estimation of the rainfall between 3:00

PM and 4:00 PM) results in the 2.92-inch figure in Dr. Wellington's

July 15, 2019 Report.           Mr. Conway's 3.21-inch figure is reached by




8 Mr. Conway initially concluded that 3.5 inches of rain fell between 3:00 PM
and 4:00 PM.  (Conway June 17, 2019 Meteorological Conditions Report, at 34.)
Dr. Wellington pointed out that Mr. Conway failed to account for rain falling
prior to 3:00 PM in his reduction,             (Wellington July 15, 2019 Technical Mem.,
at 2. )    In his rebuttal report, Mr. Conway acknowledged the error and reduced
his estimation for the rainfall between 3:00 PM and 4:00 PM to 3.21 inches.
(Conway Aug. 12, 2019 Meteorological Conditions Report, Doc. 45               at 60.)



                                                18
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 19 of 94




subtracting the cumulative amount at 2:55 PM (0.35 inches) from

the cumulative amount at 4:00 PM (3.56 inches).

     Admittedly, the disagreement between Dr. Wellington and Mr.

Conway may be as simple as differing ways to interpret Mr. Conway's
data.     Again, it is not the Court's responsibility to decide

different    interpretations    of   data.   and   Defendant   points   to    no


justification under Daubert to exclude Dr. Wellington's opinion

regarding the accumulation between 3:00 PM and 4:00 PM.           The method


used to calculate the underlying data is Mr. Conway's work, not

Dr. Wellington's.       Additionally, considering the contention boils

down to a disagreement regarding the correct amount of deduction
from the total rainfall.      the Court cannot say that either opinion

is irrelevant.


        Therefore,   Dr. Wellington's opinion regarding the appropriate
                                                                             and
frequency interval for the July 26, 2017 storm is admitted;

any disputes regarding his opinion may be explored through cross-

examination, competing evidence, and argument.

        2. Kudzu Caused Flooding

        Secondly, Defendant seeks to exclude Dr. Wellington's opinion

that kudzu blocked the Culvert causing the flooding.            (Def.'s Mot.


to Exclude Wellington Test., at 20-25.)            Defendant proclaims that

Dr. Wellington's analysis works backwards. finding that if the

property flooded. Culvert blockage must have been the cause.                 (Id.


at 22.)    Although Dr. Wellington's conclusion depends on the amount


                                      19
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 20 of 94




of rainfall, the issue discussed in Section 11(B)(1), supra, the


kudzu opinion requires some additional nuanced examination.

       Initially,          it   is    important         to   focus       on   Dr.       Wellington's


                   Flooding and the resulting flood related damages on the
              \\

opinion:


Reese and Marshall properties was a result of vegetation and debris

buildup at the inlet of the [forty-eight[-]inch] [CJulvert pipe

below the CSX Railway Track.                  This resulted in a reduction in flow

                                                                                    n


capacity of the [Cjulvert that resulted in flooding.                                     (Wellington


Apr. 10, 2018 Technical Mem., at 13.)                             Therefore, Dr. Wellington


does not purport that the kudzu alone caused the flooding but that

the    buildup        of    vegetation       resulted        in    a   collection          of   debris


blocking flow through the Culvert.

       Defendant's position is that Dr. Wellington's opinion is ipse

dixit because           his     conclusions       remain      the same despite changing

underlying data:

       Perhaps more troubling than Wellington's determination
       to cling to a lower rainfall total is his willingness to
       opine that kudzu must have trapped debris in the
       [CJulvert and clogged it no matter how much rain actually
       fell and no matter the physical evidence.                              In        essence.

       Wellington claims heavy debris was trapped at the
       [CJulvert, and that this must have been the cause of the
       flood, no matter how much rain actually fell, and without
       an unusual storm event.


                                     Mot.    to   Exclude         Wellington        Test.,      at    10
(Def.'s       Reply        Supp.

(emphasis in original).)                    It is true that Dr. Wellington reaches

the    same        conclusions       in   each    report.         (See    Wellington Apr.            10,


2018 Technical Mem., at 13; Wellington May 16, 2019 Technical Mem.,



                                                   20
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 21 of 94



                                                                                     at 7-
Doc.   49-2, at 13; Wellington July 15, 2019 Technical Mem.,

       As previously discussed.             Dr.   Wellington's modeling survives

Daubert analysis.         Additionally, Dr. Wellington's conclusion that

absent    some    obstruction      of    the      Culvert,   the     Culvert    had    the


capacity to prevent flooding, is not necessarily ipse dixit.                           Dr.



Wellington acknowledged that hydrology methodology varies, and Dr.

Wellington and Mr. Robertson both used different models to analyze

the impact of the rainfall.                 (Wellington Dep., at 105:7-107:3.)

The    Parties'    experts    believe       their    counterparts employ a            less

proper    modeling    procedure.        a   belief    that    is    natural    in    cases


involving competing expert testimony.                  Going the other way. Dr.

                                                                                on     his
Wellington        disputes       Mr.     Robertson's         conclusions

assumptions, data, and modeling type and not on the grounds that
Mr.    Robertson's   calculations           are   erroneous.        (Id. at 106:8-18;

                                                                       Defendant      even
Wellington July 15, 2019 Technical Mem., at 7.)

acknowledges       that    Dr.    Wellington        offers     no    rebuttal    to    Mr.


Robertson's conclusion that 4.75 inches of rain in one hour would

cause flooding even assuming an unobstructed Culvert.                           (Def.'s


Mot. to Exclude Wellington Test., at 22-23.)

       Therefore,     Defendant's           contention       that     Dr.     Wellington

                                                                                       Dr.
automatically       reaches      the    same      conclusion       oversimplifies

Wellington's position.            Yes,      in the data and modeling that              Dr.

Wellington employed, he reached the conclusion that flooding would

not    have   occurred     without       obstruction     to     the    Culvert.        Dr.




                                             21
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 22 of 94



                                                                 Robertson's data
Wellington, however, seemingly concedes that Mr.
                                                                                 More
and   modeling      reveal     flooding   even    without   obstruction.
                                                                                  Dr.
tellingly.         Defendant's     summary        inaccurately     reflects

Wellington's deposition testimony:

       Q:   Do you know of anything else beyond the kudzu and
       these brownish roots?        Do you know what else is in there?

       A: Well, I think the kudzu, brownish roots, and, you
       know, the wheelbarrow that I see over there, The pallet
       over there, that concrete pedestal at the top of the
       embankment, the pieces of wood.

       Q:   So     are   you   relying    on    anything   to   support   your
       opinions about the kudzu or other vegetation and debris
       other than your intuition?

       A: Not intuition, it's more experience.

       Q: With these other cases?

       A:   Yes.



       Q: And with these other cases. the culvert was blocked?


       A: Sometimes the culvert was complete [sic] blocked,
       sometimes partially blocked.

       Q: And what happened as a result of either the complete
       or partial blockage?

       A: Sometimes you have flooding.

       Q:   Did sometimes you not have flooding?

       A: Yeah - well, depends on how much rain occurred.



       Q: And when you were saying about — talking about these
       other cases and sometimes it was completely blocked or
       sometimes partially blocked and sometimes there was
                                                      Would
       flooding and you said it would depend on rain.



                                           22
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 23 of 94




      that depend on both the amount and the intensity of the
      storm?


      A:   Yes.


      Q: You mean the time period that the rain came down?

      A:   Yeah.


(Wellington Dep., at 129:6-130:3, 130:18-131:2.)                          Dr. Wellington


expressly      acknowledges            that    rain    amount       IS     an     important

consideration.            From    the    information         before      the    Court,    Dr.


Wellington is not opining that no amount of rain could cause the

flood    absent    an    obstructed      Culvert.      Instead, he relies on his

modeling     and        experience       in    past   cases       involving 'flooding

correlating with vegetation and debris obstructing the Culvert.

        To the extent Defendant questions Dr. Wellington's experience

leads him to the conclusion that vegetation overgrowth traps debris

and clogs a        culvert.      Dr.    Wellington is qualified to testify to

that opinion, and the information will assist the trier of fact

because most persons are likely unfamiliar with the operations of

culverts and the impact of vegetation and debris on their function.

Defendant's challenge of Dr. Wellington's experiential conclusion

                                                      \\
IS   primarily      one    of    methodology.              The   Eleventh       Circuit   has

                                                                                            ff

recognized        the     existence       of    experience-based            methodology.

Evanston Ins. Co. v. Xytex Tissue Servs., LLC, 378                              F. Supp. 3d

1267, 1282 (S.D. Ga. 2019) (citing Frazier, 387 F.3d at 1262).

 To be sure, there are instances in which a district court may




                                               23
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 24 of 94




determine the reliability prong under Daubert based primarily upon

an expert's experience and general knowledge in the field . .
                                                                                                rr




Kilpatrick v. Breg,       Inc., 613 F.3d 1329, 1336 (11th Cir. 2010).

       Although Dr. Wellington admits he is yet to perform testing

regarding water flow through kudzu, at no point does Defendant

argue Dr. Wellington lacks experience investigating culverts and
                                                             In his deposition.                Dr.
flooding.       (See Wellington Dep., at 7-11.)

Wellington referred to a similar experience involving a debris-

obstructed culvert.        (Id. at 130:2-131:6.)             As the Eleventh Circuit

                                                                            //

                           identification           and     comparison            is    not     an
found    in     Valdes,


insufficient methodology to render expert testimony inadmissible

when the expert is otherwise qualified.                    681 F. App'x 874 at 881.

        Here,   Dr.   Wellington ran the modeling suggesting the flood

would not have occurred absent an obstructed Culvert, examined the

Culvert and found the entrance obstructed by kudzu, and compared

the case to others in which vegetation and debris inhibited proper

current through a culvert.            Furthermore, Dr. Wellington testifies

that    other    hydrology      experts      would       agree   that   vegetation             may

capture debris and barricade a culvert.                          (Wellington           Dep.,    at

                                                                                              when
124:7-125:2. )        As this Court recently found in Evanston Ins.,
                                                                  //

an   expert      is   relying    on
                                      \\
                                           common    knowledge         in        the   relevant


scientific       community,     experience          in    that    industry         is    likely


sufficient to render the expert's opinion admissible.                             378 F. Supp.

3d at 1282-83.




                                             24
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 25 of 94




       Finally,          the    Court      agrees       with   Defendant        on    one    issue

                                                                   The     record       contains
regarding          Dr.    Wellington's           testimony,

evidence of debris on Plaintiffs' property; in the area surrounding

the Culvert, such as on the railroad embankment; and strained by

                                                                                                  The
a   fence    near    the       Culvert.      (Wellington Dep., at 129:7-12.)

Court precludes Dr. Wellington from asserting, as part of his

conclusion that vegetation and debris inhibited the Culvert, that

the    specific          items       photographed        around    the     Culvert          and    on


Plaintiffs' property after the storm were. in fact, the debris

that clogged the Culvert.                  As noted, the Court is comfortable that

Dr.   Wellington's testimony is sufficiently reliable to the extent

that based on his data, modeling, and experience, he concludes the

obstructed Culvert caused the flooding.                          Plaintiffs, however, do

not show that Dr. Wellington satisfies the methodology prong of

Daubert       to    admit       a    conclusion     that       specific    debris found            in

proximity to, but not directly in, the Culvert actually tangled in
the vegetation.            Plaintiffs offer no testing to this fact, and the

Court    is    unaware          of   evidence      establishing that            Dr.   Wellington

possesses      sufficient experience to examine a culvert and determine

which items of debris caused the culvert to fail other than those

located inside or in the mouth of the culvert in question.                                    Jones



V.    Otis     Elevator          Co.,      861    F.2d    655,    662     (11th       Cir.    1988)

("[RJelevant testimony from a qualified expert is admissible only

if    the    expert       knows       of   facts    which      enable     him    to    express      a



                                                   25
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 26 of 94



                                                                            or
reasonably   accurate      conclusion     as   opposed    to   conjecture

speculation."); cf. McClain v. Metabolite, 401 F.3d 1233, 1245

(11th Cir. 2005) (finding expert only able to reach conclusion by

leap of faith).

     Based on the foregoing, the Court concludes that as to Dr.

Wellington's conclusion that a mixture of vegetation of debris

caused the flooding (1) Dr. Wellington is qualified to testify;

(2) Dr. Wellington's methodology for his opinion that vegetation

and debris caused the flooding is sufficiently reliable based upon

his modeling and experience; and (3) Dr. Wellington's testimony on

this issue   will assist the trier of fact.              Except as otherwise

limited herein. Dr.    Wellington's testimony is admissible as expert

testimony.




      III. PLAINTIFFS' MOTION TO EXCLUDE THOMAS ROBERTSON'S
                      SUPPLEMENTAL EXPERT REPORTS


     Plaintiffs     move   to   exclude   Thomas   Robertson's,   engineering


and hydrology expert for Defendant, supplemental reports.              (Pis.
                                                                           '


Mot. to Exclude Robertson Suppl. Reports, Doc. 54.)                Plaintiffs


appear to argue that the supplemental reports are properly excluded

for two reasons:    (1) Mr. Robertson impermissibly supplemented his

initial   report.   and (2) Defendant failed to timely provide the

supplemental reports to Plaintiffs pursuant to Federal Rule of

Civil Procedure 26, and therefore. Federal Rule of Civil Procedure




                                        26
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 27 of 94




37(c)(1) directs the Court to exclude them.                     (Id. at 2-4.)      Under



either theory, Plaintiffs' motion fails.

A. Background

                                                                              Robertson's
       Before proceeding to the issue of whether Mr.

second and third reports are timely, it is necessary to set forth

the relevant timeline of expert discovery involving Dr. Wellington

and Mr. Robertson.


       1.   Dr. Wellington's April 10, 2018 Technical Memorandum

       On April 10, 2018, Dr. Wellington provided his first technical
memorandum.      (Wellington Apr. 10, 2018 Technical Mem.)                     In forming

                                                                                        in
his    initial    report.      Dr.   Wellington         understood      the    events

question occurred on July 27, 2017.                 (Wellington Dep., at 165:3-

                                                                                 data   to
        Because    of   his    belief,      he   used    NOAA   rain    gauge

determine      that     3.44    inches      fell   on     the    date    in     question.


(Wellington Apr. 10, 2018 Technical Mem., at 5.)                     Accordingly, Dr.

                                            a rainfall of 3.44
Wellington based his initial conclusions on

inches.


        2. Dr. Wellington's May 16, 2019 Technical Memorandum

        Upon discovering the relevant events occurred on                         July 26,

2017, and believing that he incorrectly captured rainfall for July
27, 2017, in his April 10, 2018 report; Dr. Wellington obtained

rainfall totals from one day earlier to include in his May 16,

2019 Technical Memorandum.             (Wellington Dep., at 164:21-165:11.)

                                                                       its    conclusions
Therefore,       the    May    16,   2019    report       reached


                                            27
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 28 of 94




utilizing rainfall data of 1.2 inches.                (Wellington May 16, 2019

Technical Mem., at 5 . )       Although Dr. Wellington's first and second

reports ultimately reached the same conclusions, the underlying

data contributing to those conclusions changed dramatically.
        3. Mr. Robertson's June 14, 2019 Engineering Report

        Mr.   Robertson    submitted   his     first expert report dated June

                                              2019 Engineering Report.)      Mr.
14,     2019.    (Robertson    June    14,

Robertson's hydrologic and hydraulic analysis studied two separate

rain    amounts:      (1) Bill Conway's 3.62 inches and (2) 4.93 inches

from private rain gauges located in the West Lynne Subdivision.

(Id.     at   8-9.)    In reaching his conclusions. Mr. Robertson also

reviewed and responded to Dr. Wellington's most recent report at

the time.       the May 16, 2019 Technical Memorandum.           (Id. at 6, 10-

11. )

        4. First Revised Scheduling Order Extending Discovery

        Pursuant to the original Scheduling Order,              the   Plaintiffs'


deadline to furnish an expert report was May 16, 2019.                (Scheduling


Order, Doc. 11.)          The Scheduling Order established June 17, 2019,

as    Defendant's deadline.^          (Id.)     On   June 21, 2019, the   Parties

                                                                            which
jointly moved for an extension of the discovery deadline.




s Although not disclosed in the Parties' Rule 26(f) Report (Doc. 10) and
therefore, not included in the Scheduling Orders, the Parties apparently agreed
to allow Dr. Wellington to submit a rebuttal report.        (Pis.
                                                                ' Mot. to Exclude
Robertson Suppl. Reports Ex. A, Doc. 54, at 7.)


                                          28
    Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 29 of 94



                       10
the Court granted.           (Joint Mot. for Extension of Disc., Doc. 30;

Revised Scheduling Order, Doc. 31.)                   The Revised Scheduling Order

established       September      19,    2019,      as   the   close    of   discovery.


(Revised Scheduling Order.)

       5.    Dr. Wellington's July 15, 2019 Technical Memorandum

       Dr.    Wellington then composed his rebuttal report dated July

15, 2019.       (Wellington July 15, 2019 Technical Mem.)                   Again, Dr.


Wellington amended the data underlying his conclusions.                       Following


Mr. Conway's report. Dr.             Wellington recognized that the rainfall

data he used in the May 16, 2019 report primarily included rainfall

from July 25, 2017, the day prior to the flood.                    (Wellington Dep.,


at 165:10-18.)       So, when Dr. Wellington thought he mistakenly used

the wrong day's rainfall data in his first report, he actually

primarily picked up rainfall totals from July 26, 2017, the day at
issue in this case.          (Id.)


        Recognizing his confusion.              Dr. Wellington acknowledged Mr.

Conway's      rainfall      totals     likely      constituted   the   most    accurate

data.       (Wellington July 15, 2019 Technical Mem., at 2; Wellington

Dep., at 165:15-18.)             Using 3.62 as the total rainfall from 1:55

PM until 4:20 PM, Dr. Wellington concluded 2.98 inches of rain

fell    between    3:00     PM   and   4:00     PM.     (Wellington    July 15,    2019



  Because the deadlines to furnish expert reports expired prior to Plaintiffs'
motion for an extension of the discovery deadlines, the Revised Scheduling Order
did not extend the deadline to furnish expert reports.           (See Revised Scheduling
Order, Doc. 31 ("All provisions of the prior Scheduling Order, (doc. no. 11),
not revised herein shall remain in full force and effect).)



                                              29
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 30 of 94



Technical Mem., at 2.)                  Additionally, Dr. Wellington's July 15,

2019       Technical         Memorandum          is     the        first    time           Dr.     Wellington


acknowledged           one     hour     of       intense           rainfall.               (See     generally


Wellington Apr.           10, 2018 Technical Mem.; Wellington May 16, 2019

Technical         Mem.)       Previously,             Dr. Wellington operated under the

theory that the total rainfall for the day is properly analyzed as

a    twenty-four-hour           event.           (Wellington Dep., at 190:18-22; see

Wellington Apr.           10, 2018 Technical Mem., at 5; Wellington May 16,

2019 Technical Mem., at 5.)                         Therefore, although Dr. Wellington

ultimately reached the same conclusions in his July 15, 2019 report

as the previous two reports, the underlying data again underwent

substantial amendment.


       6.    Mr .   Robertson's August 14, 2019 Engineering Report

       Mr.    Robertson's August 14, 2019 Engineering Report responded

specifically            to     Dr.     Wellington's                 July        15,        2019     Technical

                                                                                      11
Memorandum on at least two significant fronts.                                               For    the   first


time,       Mr.     Robertson        confronted              Dr.    Wellington's             revised       data

understanding the total short duration rainfall to be 3.62 inches

and    the    one-hour         total        to     be    2.98       inches.            Dr.       Wellington's

amendment         to    his   rainfall           totals       and    duration          necessitated         Mr.

                                                                                                            the
Robertson's            response      because,           according          to    Mr.       Robertson,

Rational Method model he employed is better suited to analyze short


11
     Mr.    Robertson     noted      that    his      August       14,   2019    report       considered    Dr.
Wellington's July 15, 2019 Technical Memorandum.                            (Robertson Aug. 14, 2019
Engineering Report, at 4.)


                                                        30
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 31 of 94



duration     storms    whereas         Dr.   Wellington's SCS              Method     model is

designed     to    analyze     rainfall       over      a    twenty-four-hour           period.

(Robertson Aug. 14, 2019 Engineering Report, at 4 5, 7.)

        Finally, Mr.    Robertson's August 14, 2019 Engineering Report

                                                     inaccurate        information.            Mr.
also    needed     amendment      to    correct


Robertson corrected prior incorrect data concerning the time of

the rain and slightly disputed the time of the heaviest rain in

Dr.    Wellington's July 15, 2019 Technical Memorandum.                              (Robertson


Dep., at 58:10-59:8; compare Robertson Aug. 14, 2019 Engineering

Report, at 5,       with Wellington July 15, 2019 Technical Mem., at 2.)
                                                                                               its
The    confusion     arose    because        Weather        Underground        displayed

rainfall     data    under    a    different       time       zone.     and    Mr.    Robertson


received corrupted time zone conversion data.                         (Robertson Aug. 14,


2019 Engineering Report, at 5.)

        7. Dr. Wellington's August 16, 2019 Deposition and Watershed
            Model Schematic


        Shortly thereafter. Defendant conducted its deposition of Dr.

Wellington.          (Wellington         Dep.,     at       1. )      At   his      deposition.

Plaintiffs        produced   Dr.       Wellington's         Watershed       Model     Schematic


(Wellington Watershed Model Schematic, Doc. 49-5) and provided the

reasoning      for    the    additional        modeling.           At      the     outset.     Dr.


Wellington explained that, for the first time, he plugged the short
                                                                              12
duration     rainfall data into his SCS Method model.                               (Wellington


12
     As discussed, Dr. Wellington employed the SCS Method model and Mr. Robertson
                                              (See   Robertson     Dep.,      at   33:3-11.)    The
employed a    Rational Method model.


                                              31
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 32 of 94




Dep., at 216:21-217:9.)                  Dr.   Wellington's input included a curve

                                                 13                                           Dr.
number    ("CN")       of    seventy-five.               (Id. at 219:18-220:19.)

Wellington located the CN number by determining the soil type and

utilizing the corresponding CN number directed in the GSMM after

finding that Plaintiffs' property has a B soil type and the

surrounding      areas        have A, B,         C,     and   D   types.    (Id.   at 219:18

220:19.)       Dr.   Wellington noted that seventy-five departed from the

CN of eighty-seven employed in previous modeling.                             (Id. at 230:6


         The    foregoing         demonstrates           that      Dr.   Wellington,      again,

performed       new    modeling.         with      new    assumptions,       not    previously

discussed.


       8. Second Revised Scheduling Order Extending Discovery

       On August 21, 2019, Plaintiffs filed an unopposed motion to

further    extend          discovery.          (Pis.' Mot. for Extension of Disc.,

Doc. 34.)       The Court again granted an extension of the discovery

deadlines.       (Second Revised Scheduling Order, Doc. 35.)                        The Second


Revised Scheduling Order set November 5, 2019, as the discovery

deadline.       (Id. )

       9. Mr. Robertson's November 13, 2019 Engineering Report

       Before        Mr.    Robertson's deposition, he                   supplied Plaintiffs

with another report.             (Robertson Nov. 13, 2019 Engineering Report.)



discrepancy in modeling results in the two experts analyzing similar rain data
while reaching different conclusions.
13
     Within the modeling software, the curve number or CN is a coefficient
representing     the       anticipated    runoff      based   upon   soil   type   in   the   area.
(Wellington Dep., at 100:17-101:1.)


                                                   32
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 33 of 94




Mr.   Robertson's         November       13,    2019 Engineering Report primarily

responded to data first raised in Dr. Wellington's August 16, 2019
Deposition         and    Watershed       Model       Schematic.         As     examples,          Mr.


Robertson      recognized         that    Dr.    Wellington,       for        the    first     time.

                                                                         to    his      SCS   Method
applied short duration rainfall measurements

model; disputed Dr. Wellington's findings related to soil types

and the corresponding CN value; and disagreed with Dr. Wellington's
revised       rainfall        total.     (Robertson           Nov. 13, 2019 Engineering

Report,       at    4-6. )       Although        Mr.     Robertson       reached         the       same

conclusions         as    his     previous       reports.       the   November           13,       2019


Engineering             Report     incorporated              rebuttals        not       previously

enumerated.


B. Rule 26


       As the Parties are aware. Rule 37 (c) triggers upon a violation

of    Rule    26(a)      or    (e) .     Fed.    R.    Civ.   P. 37(c)(1).              The    Court,


therefore,         begins      with determining whether a violation of Rule

26(a)    or    (e) occurred.           Two sections of Rule 26 pertain to the

Court's       analysis.          Pursuant       to    Rule    26(a) (2)(D),         a   party      must


disclose its expert report;

                                                                                              at
        Absent      a    stipulation      or     a    court     order, . . . (i)
        least [ninety] days before the date set for trial or for
        the case to be ready for trial; or (ii) if the evidence
        is intended solely to contradict or rebut evidence on
        the same subject matter identified by another party
        under [expert disclosure rules], within [thirty] days
        after the party's disclosure.




                                                 33
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 34 of 94




Rule      26(a)(2)(E)           requires parties to supplement disclosures in

accordance with Rule 26(e).                  Rule 26(e) imposes a requirement on
                                                                             \\


litigants to supplement or correct expert disclosures                             in a timely

manner         if the party learns that in some material respect the
                                                                                  and    if    the
disclosure or response is incomplete or incorrect.

additional or corrective information has not otherwise been made

                                                                                          or    in
known to the other parties during the discovery process
               ff

writing.                 The    disclosure   requirements aim to provide parties

with       a        reasonable      opportunity       to    prepare    effective          cross


examination and arrange for rebuttal testimony from other experts

                         Long V. East Coast Waffles, Inc., 762 F. App'x 869,
                    //
if    needed.


870 (11th Cir. 2019).


C. Rebuttal Report Standard

          United States Magistrate Judge George R. Smith highlighted

the       rule in the           Southern   District of Georgia        used   to     determine


whether expert opinion qualifies as rebuttal:

          Rebuttal expert reports necessitate a showing of facts
          supporting the opposite conclusion of those at which the
          opposing party's expert arrived in their responsive
      ,   reports,             Rebuttal expert reports are proper if they
          contradict             or  rebut  the  subject  matter  of  the
          affirmative expert report,                 They are not, however, the
          proper         place    for   presenting    new   arguments.        If        the

          purpose of expert testimony is to contradict an expected
          and anticipated portion of the other party's case-in-
          chief, then the witness is not a rebuttal witness or
          anything analogous to one.   Rather, rebuttal expert
          testimony is limited to new unforeseen facts brought out
          in the other side's case.




                                                34
       Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 35 of 94




Leaks V. Target Corp., No. CV 414-106, 2015 WL 4092450, at *3 (S.D.

Ga. July 6, 2015) (internal citations and quotation marks omitted)

(quoting Downs v. River City Grp., LLC,                          No. 3;ll-cv-00885-LRH-WGC,


2014 WL 814303, at *2-3 (D. Nev. Feb. 28, 2014)).                                A sign that a


report rebuts an opposing report is                              whether   it    addresses       the

\\                                  //
                                         of the opposing report.             Id. at *4.
     factual underpinnings

         On the    other       hand,        an expert       report    which is      not     truly

rebuttal
            ft
                 and untimely violates Rule 26(a) unless the failure to
                                                                       n                           n
                                w
                                    substantially justified                or    IS "harmless.
timely disclose          was

See id. (quoting Downs, 2014 WL 814303 at *3).                                  A report is not

truly a rebuttal if it solely expands the party's                                case-in-chief.


introduces        new    legal           theories,    or    presents       the   same   opinions


previously provided.                ITT Corp. V. Xylem Grp., LLC, No. l:ll-cv-

3669-WSD, 2012 WL 12871632, at *3-4 (N.D. Ga. Oct. 15, 2012).                                    The

fact that a rebuttal report contains information                                 proper for the

case-in-chief does not preclude the testimony if it is proper both
                                                            //
in the case-in-chief and in rebuttal.                             Id. at *4 (citing Donnell

V.     Fid. Nat'l Title Agency, No. 2:07-cv-00001-KJD-PAL,                                2012    WL


170990, at *5 (D. Nev. Jan. 20, 2012) (quoting United States v.

Lunschen,        614    F.2d    1164,        1170    (8th    Cir.    1980))).       Ultimately,


     [cjourts are empowered to exercise their discretion and judgment
\\




in determining if a rebuttal expert report addresses the same
                                                                                                   n

subject matter as the opposing party's initial expert report.

Id.     at *3.




                                                    35
    Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 36 of 94



D. Discussion


        The Court begins with Plaintiffs' heavy reliance on Jones

Creek     Inv'rs,    LLC       v.   Columbia          Cnty.      No.    CV   111-174,    2014   WL


12618171                  Gs.       Oct.        29,     2014).          Significant      factual
                (S. D.

                                                                                United    States
discrepancies        differentiate               the     two     cases.

                                                              succinctly       summarized       the
Magistrate        Judge        Brian       K.     Epps

significant       issues       with     the      revised       expert testimony in          Jones

Creek:


        The revised adverse value impact analysis attempts to
        remake  the   damages case   of  [the   plaintiff]   by
        introducing a cadre of new expert witnesses, new
        opinions, new methodologies, new     projections, and
        material revisions to old projections.     The  Daubert

        Orders do   not authorize this sea change in [the
        plaintiff's] damages case, and it is post-discovery
         gamesmanship          prohibited         by      Federal       Rule    of   Civil
         Procedure       26(e)      rather      than     a    good     faith   attempt   to
         correct inadvertent errors or disclose new facts.


2014     WL    12618171,       at *1.      In Jones Creek, the Court previously

entered substantive Daubert rulings, which the plaintiff attempted

to circumvent.           Id.    No attempt to reverse Daubert rulings occurred
                                                         //
here .        The requisite "gamesmanship                     discussed in      Jones Creek is


missing.        2014 WL 12618171, at *4.                      Furthermore, Jones Creek did

not address rebuttal opinion.                     Finally, Defendant did not seek to

offer new expert witnesses, opinions, methodologies, or material

revisions.




         Material issues, specifically regarding rainfall totals and

other data plugged into the experts' respective modeling, evolved




                                                  36
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 37 of 94




from expert report to expert report.                    When significant changes to

an   opposing expert's underlying data occur,                   an   expert is not stuck

to his initial rebuttal that may no longer rebut the expert's

revised opinion.              See Leaks, 2015 WL 4092450, at *4 (confronting


underlying facts              constitutes     a    rebuttal).        Otherwise,    experts


would be able to submit a less detailed report initially, wait for

the opposing expert to respond to the report, subsequently provide

a more complete analysis, and then seek to preclude any further

rebuttal.        For      a   court    seeking to do justice            between adverse

parties,       the   most       accurate      opinion    an   expert    can    supply   and

rebuttal to the most- accurate opinion, is the desire.

        1. Mr. Robertson's August 14, 2019 Engineering Report

        Addressing Plaintiffs' objection to Mr. Robertson's August

14, 2019 Engineering Report, the Court finds the contested rebuttal
                     14
report timely.

               a. Rebuttal Report

         Mr.   Robertson's           August    14,     2019   Engineering      Report    is

properly classified as a rebuttal report.                       Dr. Wellington's July

15, 2019 Technical Memorandum significantly altered the way Dr.

Wellington analyzed the rainfall in question.                         In many ways. Dr.


Wellington's         July      15,    2019    Technical       Memorandum      is   properly

classified as a supplementation to his initial reports under Rule



14
     Plaintiffs do not argue that Defendant failed to timely disclose Mr. Robertson
as an expert.



                                                  37
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 38 of 94




26(e), rather than a rebuttal, because he acknowledges the use of
inaccurate rain totals in his prior report.                    It is unlikely Rule

26 binds an opposing expert to a single rebuttal of a report

founded on inaccurate data with no chance to respond to a corrected

report.

                                                                        Mr. Robertson
       In his August 14, 2019 Engineering Memorandum,
                                                                            He attacked
directly responded to Dr. Wellington's revised report.

Dr.    Wellington's SCS Method modeling for analyzing a twenty-four-

hour    rain    total         rather    than    Rational    Method    modeling       of    a

significant,          three-hour       rainfall.        (Robertson    Aug.     14,    2019


Engineering Report,            at 4, 7; Wellington July 15, 2019 Technical

Mem., at 2. )          Mr.    Robertson further disputed the rainfall total

for    one   hour     that    Dr.   Wellington surmised for the first time in

his     July   15,      2019        Technical    Memorandum   and     challenged          Dr.


Wellington's          total    rainfall    amount.       (Robertson    Aug.    14,    2019


Engineering Report, at 5, 7; Wellington July 15, 2019 Technical

Mem.,     at   2. )      Consequently,          Mr.   Robertson's    August    14,    2019


Engineering Report serves to dispute the underlying assumptions of

Dr. Wellington's July 15, 2019 Technical Memorandum.                          Cf.    Fuller


V. SunTrust Banks, Inc., No. 1:11-CV-784-ODE, 2019 WL 5448206, at

*22 (N.D. Ga. Oct. 3, 2019) (finding rebuttal report within the

scope    of    opposing        expert's    report).       Overall,    Mr.   Robertson's

August 14, 2019 Engineering Report rebuts Dr. Wellington's report

on rainfall totals, methodology, and duration; subject matters of


                                                38
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 39 of 94



contention in this case.              Cf. Gaddy v. Terex Corp., No. l:14-cv-

1928-WSD, 2017         WL    3276684,       at       *3-4   (N.D.       Ga.     Aug.    2,    2017).


Finally, Mr. Robertson, pursuant to Rule 26(e)(1)(A) , corrected an

error regarding the time of the disputed rainfall due to receipt

of corrupt data          converted from a               different time               zone.      (See


Robertson Aug. 14, 2019 Engineering Report, at 4, 5, 7.)

            b.    Timeliness


                                                                                              for   an
     Although      the       burden    is       on    the       party    responsible

untimely    disclosure         under       Rule       26    to     establish          the    delayed


disclosure was substantially justified or is harmless, the burden

initially falls with Plaintiff, as the movant, to show an untimely

disclosure.       See Payne v. C.R. Bard, Inc., No. 6:ll-cv-1582-Orl-


37GJK,    2014    WL    12622457,          at    *3     (M.D.         Fla.    Apr.     21,    2014).

Plaintiffs      fail    to    do    that    here.          To    the    extent    Mr.       Robertson


improperly bolsters his opinions in the August 14, 2019 Engineering

Report, Plaintiffs offer no differentiation between rebuttal and

bolstering in the report.             Instead, Plaintiffs assert in conclusory

fashion    that    Mr.       Robertson       provides           the     supplemental          reports

merely to fill in gaps contained in his original report.                                       It   is


not the Court's responsibility to parse the numerous reports in an

attempt    to    distinguish          proper         rebuttal         from    bolstering;        that

responsibility rests with the movant.

     Under       Rule       26(a)(2)(D),         Defendant             timely    submitted          Mr.

Robertson's      August       14,    2019       Engineering            Report    as     a    rebuttal



                                                 39
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 40 of 94




report.         [W]here a court's scheduling order is silent as to

identification        of    rebuttal    experts,     Rule   26(a)(2)(D)(ii)       will


                                 "15
                                       McGarity v. FM Carriers, Inc.,           No.   CV
govern the disclosures.

410-130,      2012    WL    1028593,    at    *9    (S.D.   Ga.   Mar.   26,    2012).

Defendant submitted Mr. Robertson's Report on August 14, 2019,

within thirty days of            Dr.   Wellington's July 15, 2019 Technical

Memorandum.         Accordingly, pursuant to Rule 26(a)(2) (D) (ii), Mr.
                                                                           16
Robertson's August 14, 2019 Engineering Report is timely.

        2. Mr. Robertson's November 13, 2019 Engineering Report

        The Court next addresses Mr. Robertson's third report, his

November 13, 2019 Engineering Report.                 Following the same pattern

                                                                         Robertson's
of analysis, the Court first determines whether Mr.

November 13, 2019 Engineering Report is, in fact,                        a rebuttal

report.

               a. Rebuttal Report

         Similar     to    Mr.   Robertson's       August   14,   2019   Engineering

Report, the November 13, 2019 Engineering Report is a rebuttal



15
     Here, the Parties stipulated to allowing Plaintiffs' expert a rebuttal report.
(Pis.' Mot. to Exclude Robertson Suppl. Reports, at 7.) The Scheduling Orders,
however, contained no deadline for submission of rebuttal expert reports. (See
Scheduling Order, Revised Scheduling Orders.) If they had, the proponent of
the expert report violating the time restrictions of the operative Scheduling
Order would likely be required to show "good cause" under Federal Rule of Civil
Procedure 16(b).      See McGarity v. FM Carriers, Inc., No. CV 410-130, 2012 WL
1028593, at *9 (S.D. Ga. Mar. 26, 2012). Because Defendant violated no specific
provision of the Scheduling Orders in this case, no such Rule 16(b) showing is
required.
16
   Finding that Defendant timely disclosed Mr. Robertson's August 14, 2019
Engineering Report as an expert rebuttal report, the Court need not determine
whether any untimely disclosure as to that report was "substantially justified"
                n
or "harmless.




                                             40
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 41 of 94




report.       In    conjunction        with        Dr.     Wellington's          deposition,

                                                                           2019    Watershed
Plaintiffs produced Dr. Wellington's August 16,

Model    Schematic.      Dr.   Wellington performed additional modeling

prior    to   his   deposition.       after        his    third     report,      which:    (1)


                       SCS   Method     modeling          to   account     for    a   shorter
manipulated     the

duration rainfall;      (2) incorporated new soil types for Plaintiffs'

properties and the surrounding areas; and (3) employed a CN of

seventy-five to account for water runoff.

        Mr.   Robertson's          November        13,    2019      Engineering         Report

responded to Dr. Wellington's additional assumptions underlying

his modeling and the modeling itself.                    Mr. Robertson asserted that


Dr.    Wellington     used an incorrect CN               in his modeling based upon

inaccurate suppositions regarding soil types.                       (Robertson Nov. 13,


2019 Engineering Report, at 4.)                Mr. Robertson also performed his

own modeling using Dr. Wellington's SCS Method modeling with Mr.

                                                                    (Id.    at    5.)      Mr.
Robertson's      perceived     correct        CN    number.

Robertson ran one model using Dr. Wellington's rainfall total and

another with Mr. Robertson's own surmised rainfall total.                                (Id. )


The Court recognizes Plaintiffs' argument that Mr. Robertson could

have performed this modeling at an earlier point.                          That said, Mr.


Robertson     employed       SCS    Method     modeling        to    account      for    short

duration, intense rainfall, only after Dr. Wellington performed

such an analysis for the first time.                     At its core, Mr. Robertson's

November 13, 2019 Engineering Report addressed new assumptions.


                                              41
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 42 of 94




data,    and     methodology      that   Dr.       Wellington    first    performed      to

compose    his       Watershed     Model      Schematic     he       disclosed    in    his


deposition.          For these reasons, Mr. Robertson's November 13, 2019


Engineering Report addressed the same subject matter and intended

to repel Dr. Wellington's new analysis.

                b.   Timeliness


        Next,    the    Court     must   determine       whether      Defendant     timely

disclosed Mr. Robertson's November 13, 2019 Engineering Report.

                                                                           and received
Defendant deposed Dr. Wellington on August 16, 2019,

the Watershed Model Schematic at the deposition.                      (Wellington Dep.,

at   215:21-216:4.)         Mr.    Robertson        submitted    his     rebuttal      dated


November 13, 2019.          As such. Defendant disclosed Mr. Robertson's

final report outside of the thirty-day time period enumerated in

Rule    26(a)(2)(D)(ii).          Nevertheless, Defendant asserts a timely

disclosure.           (Def.'s    Resp.   to    Pis.
                                                  ' Mot.        to   Exclude     Robertson


Suppl.     Reports,       Doc.    62,    at    15-16.)      Defendant       incorrectly

interprets Rule 26.

        Citing Monopoly Hotel Grp., LLC v. Hyatt Hotels Corp.,                           291


F.R.D. 684, 687 (N.D. Ga. 2013), Defendant implicitly argues it

timely disclosed Mr. Robertson's November 13, 2019 Engineering

Report more than ninety days before trial.                      (Id. at 15.)


        The Advisory Committee Notes make clear that the thirty-
        day period referred to in Rule 26(a)(2)(D)(ii) expands,
        rather  than  narrows,   the  deadline.    See  Advisory
        Committee Notes to the 1993 Amendments ("the disclosures
        are to be made by all parties at least [ninety] days



                                              42
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 43 of 94



        before the trial date or the date by which the case is
        to be ready for trial, except that an additional [thirty]
        days        is    allowed   (unless the court specifies another
        time)          for   disclosure of expert testimony to be used
        solely to contradict or rebut the testimony that may be
        presented by another party's expert") . . . .

Monopoly Hotel, 291 F.R.D. at 687 (emphasis omitted).                                        Monopoly


Hotel's           quoted     section       of    the     advisory      committee's          language.

however,           omits a key introductory clause relevant to the case at
                                                                                  //

hand:
            \\
                 In the absence of such a direction . .                                 Fed. R. Civ. P.



26 advisory committee's notes to 1993 amendment (emphasis added).
                                     n
The
       \\
            such    a    direction        refers to the preceding sentence of the

advisory            committee's          notes     contemplating        that           courts   should


normally prescribe a time for expert disclosures in the scheduling

order.           Id.     Here,    the initial Scheduling Order set a deadline for

expert disclosures, and therefore, the reasoning of Monopoly Hotel
                             17
                                    Because        Mr.      Robertson's         November     13,    2019
IS    inapplicable.

Engineering Report falls outside the time for expert disclosures

in the           Scheduling        Order, and       Defendants        failed       to    disclose    the


rebuttal report within thirty days of Dr. Wellington's deposition

and Watershed Model Schematic, the disclosure was untimely under

Rule 26.           Therefore, Defendant is obligated to show the failure to



n
     Defendant         discusses   the   Court's    extension    of   the       discovery   deadline   as
justification for the timing of the disclosure of Mr. Robertson's November 13,
2019 Engineering Report.   (Def.'s Resp. to Pis.' Mot. to Exclude Robertson
Suppl. Reports, at 15.)    The Revised Scheduling Orders, however, omit any
reference to an extension of the disclosure of expert reports.   (See Revised
Scheduling Orders.)    The Revised Scheduling Orders, on the other hand.
affirmatively state,  All provisions of the prior Scheduling Orders . . . not
                                                                            n
revised herein shall remain in full force and effect.    (Id.)  Therefore, no
Court Order extended the expert report disclosure deadline.


                                                       43
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 44 of 94



                                                                                     or       IS
timely    disclose      the   report     was    substantially       justified

harmless.


             c. Substantial Justification and Harmlessness

                                                                                      w

       Pursuant to Federal Rule of Civil Procedure 37(c)(1),                              If   a



party    fails   to     provide    information       or      identify   a    witness           as

required by Rule 26(a) or (e), the party is not allowed to use

that information or witness to supply evidence on a motion . .                            .    or




at a trial, unless the failure was substantially justified or is

            //
harmless.        In     deciding    whether      a   party's failure          to     timely

disclose an expert's report is harmless.                    courts consider: (1) the


importance of the report; (2) the reasons for the party's failure

                                                                                     to       the
to disclose the report earlier; and (3) the prejudice
                                                                                              See
opposing party if the court fails to exclude the report.

Pleasant v.      Neesmith     Timber Co.,       Inc., No.       4:08-cv-192, 2011 WL


841072, at *1 (S.D. Ga. Mar. 7, 2011) (citing Cooley v. Great S.

Wood Preserving, 138 F. App'x 149, 161 (11th Cir. 2005)); see also

Hewitt V. Liberty Mut. Grp., Inc., 268 F.R.D. 681, 683 (M.D. Fla.

2010)    (underlying the harmlessness determination is whether the

opposing party suffered prejudice from the untimely disclosure).
                                                     \\

And substantial justification exists                      if reasonable people could

                                                                                //
                                                                                      In       re
differ as to the appropriateness of the contested action.

Delta/AirTran Baggage Fee Antitrust Litig., 846 F. Supp. 2d 1335,

1358 (N.D. Ga. 2012) (quoting Devaney v. Cont'l Am. Ins. Co., 989

F.2d     1154,   1163    (11th    Cir.   1993)).           As   mentioned,    the     party



                                           44
       Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 45 of 94



                                                                                       \\

responsible for the untimely disclosure bears                                               [t]he     burden of

                                 It

establishing              that         the     tardy        disclosure               was      substantially

                                       ft

justified or harmless.                        Mitchell V. Ford Motor Co■ ,                        318   F.    App'x

821,     824   (11th Cir.             2009)     (citation omitted) .                  At     the     same     time,


     [t]he district court has broad discretion in determining whether
\\




                                                               //
                                                                    under        Rule       37.      Abdulla      V.
a violation is justified or harmless

Klosinski,          898 F.        Supp.       2d 1348,       1359      (S.D.        Ga.     2012)       (citation

omitted) .


         The Court finds,               at a minimum.           Defendant's tardy disclosure

of     Mr.     Robertson's             November        13,     2019           Engineering            Report       is

harmless.             First,          the      importance           of        the     report         cannot       be

discounted.           Dr.    Wellington produced new modeling and underlying

data at his deposition depicting the use of the SCS Method modeling

to analyze the impact of the intense.                               short           duration        rainfall      on


the Culvert; an issue going to the heart of this dispute involving

competing expert opinions.                      Although delayed. Defendant's rebuttal

to that new modeling possesses the potential to profoundly impact

this litigation.                 As often stated,             courts in the Eleventh Circuit

     have a strong preference for deciding cases on the merits.
\\                                                                                                       ft
                                                                                                               Perez



V.     Wells Fargo N.A. ,              774 F.3d 1329,          1332           (11th Cir.          2014) ;     accord

Collins        V.     United           States,        No.     3:08-cv-923-J-32JRK,                      2010      WL

4643279,       at    *5    (M.D.       Fla.    Nov.    9,    2010) .          Accordingly,           courts are

hesitant to turn a blind eye to the Eleventh Circuit's overarching

goal     for    resolving             litigation.           Pitts        V.    HP    Pelzer         Auto.      Sys. ,



                                                       45
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 46 of 94




Inc ■ ,    331    F.R.D.   688, 697 (S.D.        Ga. 2019).         The   first   factor,


therefore, favors a finding of harmlessness.

          As for the second factor, to justify its delay. Defendant

cites the extended discovery deadlines and the stream of revised

reports — specifically. Dr. Wellington's disclosure of additional

modeling at his deposition.               As to Defendant's first point, the

Court      finds    little    merit.     At the outset, the operative Revised

Scheduling Order established November 5, 2019, as the close of

discovery.             (Second    Revised        Scheduling        Order.)        Despite

                                                              \\
Defendant's          assertion    that    the    Parties'          tacitly"   agreed   to

further extend the discovery deadline beyond November 5, 2019, the

general discovery deadline did not control the disclosure of expert

reports.         Moreover, Defendant offers no justification for the delay

of nearly three months from Dr. Wellington's deposition, until the

eve of Mr. Robertson's deposition, to disclose the final report.

Cf. Career Emp't Prof'ls, Inc, v. Mfrs. All. Ins. Co. , No. CV 417-

083,      2019 WL 2661520, at *3 (S.D. Ga. June 27, 2019) (finding

            w
itself          at a loss to comprehend" a ten-month delay in supplementing

report after the disclosure of substantially more information than

presented here).

          Likewise, the Court finds Defendant's argument that a volley

of     expert       reports    justifies        the   delay    unpersuasive.           Mr.



Robertson's right to rebut Dr. Wellington's final report is already

established.          This right to rebut, however, is not an explanation


                                            46
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 47 of 94




for   the   three-month      delay.            Defendant attempts to justify the

disclosure      on    the   eve        of    Mr.    Robertson's      deposition      claiming

Plaintiffs did not provide Defendant the same courtesy.                               (Def.'s


Resp. to Pis.' Mot. to Exclude Robertson Suppl. Reports, at 8.)
Of    course,   Dr.    Wellington supplied additional modeling at his

deposition      in     response         to     Mr.      Robertson's       August     14,    2019


Engineering      Report     provided          to     Plaintiffs      the    day    before    Dr.

Wellington's         deposition.              The       second   factor    cuts     against    a

finding of substantial justification and harmlessness.

       finally, the issue of prejudice proves to be the deciding

                                                                                   Robertson's
factor.      Although the Court is concerned with Mr.

delayed disclosure of his November 13, 2019 Engineering Report on

the eve of his deposition, prejudice to Plaintiffs is lacking.

Defendant provided Mr. Robertson's November 13, 2019 Engineering
                                                                    19
Report prior to Mr. Robertson's deposition.                                See    Career   Emp't


Prof'Is, 2019 WL 2661520, at *3; Little v. Ford Motor Co., No.

1: 16-CV-00931-ELR, 2017 WL 6994586, at *5 (N.D. Ga. Dec. 21, 2017).

In                          Plaintiffs              conclusorily          state       such     8.
        opposition.

supplementation         would          constitute         an     unfair    and     prejudicial

                                  //

surprise to Plaintiffs.                 (Pis.' Mot. to Exclude Robertson Suppl.




18 The better course of action, or at least the safer course of action, likely
would involve the Parties (1) establishing rebuttal report deadlines for the
purpose of scheduling orders and (2) moving the Court for additional time to
file rebuttal reports; rather than what transpired.
19
   The Court is not concluding that untimely expert report disclosures on the
eve of the expert's deposition will always result in harmlessness.


                                                   47
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 48 of 94




Reports, at 3.)          Plaintiffs offer no elaboration on the specific

prejudice       suffered,     Moreover,      Plaintiffs     failed    to   request   an


opportunity to submit an additional expert report, an opportunity

to further depose Mr. Robertson at a later date due to Defendant's

untimely disclosure of his final report.                 or    any other remedy to

cure the alleged prejudice.

        Finally,    to      the    extent    Defendant's       delayed     disclosure

actually inflicted prejudice upon Plaintiffs, such prejudice is.

at least in part. Plaintiffs' own making,                   See Long, 762 F. App'x

at 871 (finding no abuse of discretion in district court's refusal

to exclude expert witness).               Dr. Wellington's multiple amendments

to rainfall totals, other underlying data, and the timeframe of

rainfall for his modeling. contributed to the barrage of expert

reports     in   this    case.      For    these    reasons.    the   weight    of   the

considerations       generates       a    finding    that     Defendant's      untimely

disclosure of Mr. Robertson's November 13, 2019 Engineering Report

is harmless even if not substantially justified and is, therefore.

                                    20
not subject to sanctions.                 See Little, 2017 WL 6994586, at *5

(quoting Two Men & a Truck Int'l, Inc. V. Residential & Commercial

Transp .    Co.,   No.    4 ; 08cv67-WS/WCS, 2008 WL 5235115, at *2 (N.D.

Fla.     Oct.    20, 2008))       ("[E]ven if substantial justification               is




20
     Consequently, the Court need not address the applicable sanctions under Rule
37(c)(1).



                                            48
    Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 49 of 94




lacking, no sanction should be imposed if no harm has occurred to

[the] [d]efendant.").




    IV. Plaintiffs' Motion to Exclude Expert Testimony of John
            Kerns, Rule 30(b)(6) Witness for Defendant

        Next,   Plaintiffs move to exclude testimony from John Kerns.

(Pis.' Mot. to Exclude Kerns Test., Doc. 56.)                   Plaintiffs' motion


relies on two primary arguments: (1) Mr. Kerns improperly offers

expert testimony. and (2) Defendant failed to disclose Mr. Kerns

as an expert witness or otherwise as a person likely to have

discoverable information.              (Id. at 4-6.)

A. Improper Expert Testimony

        The Court first addresses Plaintiffs' motion to exclude John


Kerns's alleged improper opinion and expert testimony.

        1. Background

        It is undisputed that Defendant's expert disclosures lacked

any identification of John Kerns.                (Pis.
                                                     ' Mot. to Exclude Kerns

Test.    Ex.    A,   Doc.   56,   at   9-36.)     Mr.   Kerns   is   a    Director   of


Structures for Defendant responsible for the maintenance, repair.

construction,        and    overall    management    of   manpower       for   bridges.

culverts, tunnels, and retaining walls in North Carolina, South

Carolina, and northern Georgia.                 (Kerns 30(b)(6) Dep., at 8:12

16. )    Plaintiffs' motion objects to three specific portions of

John Kerns's testimony:




                                           49
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 50 of 94




     (1) That if an obstructed culvert dams the flow of water, the

blockage generates pressure preventing the culvert's clearance of

the obstruction on its own (Pis.' Mot. to Exclude Kerns Test., at

3 (citing Kerns 30(b)(6) Dep., at 86:13-89:4, 93:4-7));

     (2) That a similar rain event should cause similar flooding

(id. (citing Kerns 30(b)(6) Dep., at 89:5-9)); and

     (3) That kudzu is a weak vine that does not stop the flow of

water (id.   (citing Kerns 30(b)(6) Dep., at 87:12-24)).

In response. Defendant asserts the highlighted testimony qualifies

as lay witness opinion.           (Def.'s Resp. to Pis.' Mot. to Exclude

Kerns Test., Doc. 61, at 6-11.)

     2. Legal Standard

     The Federal Rules of Evidence distinguish expert testimony

from lay witness opinion testimony.           As noted, upon qualification.

                 \\                                               //

an expert may         testify in the form of an opinion.               Fed. R. Evid.



7 02, supra, Section II(A).           On the other        hand.   If a   witness is


not testifying as an expert. testimony in the form of an opinion

is limited    to one     that is:   (a) rationally based on the witness's

perception;    (b) helpful to clearly understanding the witness's

testimony or to determining a fact in issue; and (c) not based on

scientific, technical, or other specialized knowledge within the

                        //

scope of Rule 702.           Fed. R. Evid. 701.   Rule 701 does not prohibit

lay witnesses from testifying based on particularized knowledge
                                                     //

gained from their own personal experience.                 United States v. Hill,



                                         50
       Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 51 of 94



643 F.3d 807, 841 (11th Cir. 2011).              As the advisory committee's

notes contemplate, opinion testimony is properly admitted under

Rule 701 when the witness obtained the particularized knowledge
\\                                                                  //
                                                                         Fed. R. Evid.
     by virtue of his or her position in the business.

701, advisory committee's notes to 2000 amendment.

         Analyzing the 2000 amendment to Rule 701, the Eleventh Circuit

concluded;


         [M]ost courts have permitted owners and officers to
         testify without the necessity of qualifying the witness
         as an expert.   Such opinion testimony is admitted not
         because of experience, training or specialized knowledge
         within the realm of an expert, but because of the
         particularized knowledge that the witness has by virtue
         of his or her position in the business. The amendment
         does not purport to change this analysis.

Hill, 643 F.3d at 841 (quoting Tampa Bay Shipbuilding & Repair Co.

V. Cedar Shipping Co., Ltd., 320 F.3d 1213, 1222 (11th Cir. 2003)

(quoting       Fed. R. Evid. 701      advisory       committee's     notes     to   2000


amendment) ) .

         3.   Discussion


         As to the contested portions of Mr. Kerns's testimony, the

Court     finds   that     the   conclusions   are    (1)   based   on   Mr.   Kerns's


perception as Defendant's Director of Structures; (2) helpful to

determining a fact in issue; and (3) not based on the type of

knowledge falling within Rule 702.             When asked to provide the basis

for his knowledge, Mr. Kerns responded.                  My testimony is giving

you my expertise and experience in culvert blockages and that when




                                         51
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 52 of 94



a culvert becomes obstructed and floods, they generally do not

clean themselves out if it's significant enough because pressure

                                         n

keeps the obstruction there.                   (Kerns 30(b)(6) Dep., at 88:25-

89:4.)     In his role as a Director of Structures for Defendant, Mr.


Kerns reviews inspections of employees and visits culverts in the

field.      (Id. at 8:21-25.)        Because Mr. Kerns is responsible for

Defendant's       culverts,    it   is       understandable      that     he   bases    his

                                                                                Mr.   Kerns
perceptions on his experiences particular to his job.

performed no tests for this specific incident, never claimed to be

providing        expert     testimony,       and     the     opinions     refrain      from


exceeding        the   scope   of   information            obtained   based     upon    his

experience        with    railroads.               Consequently,        the    challenged

testimony falls outside Rule 702's scope.

        The Court's conclusion aligns with other decisions in this

Circuit.         In Tampa    Bay Shipbuilding          &    Repair, at the district

court,     the    defendant filed        a    motion   in     limine to       prevent lay

opinion testimony of the plaintiff's officers and employees.                            320


F.3d at 1215-16.          As the district court concluded with respect to



21
     The Court additionally notes that Mr. Kerns provided testimony elicited by
Plaintiffs.   (See June 12, 2019 Notice of 30(b) (6) Dep., Doc. 61-2, at 2-4;
Sept. 26, 2019 Notice of 30(b) (6) Dep., Doc. 61-4, at 2-4.)     This is not a
situation where the plaintiff lacked the ability to depose the representative,
and then the corporate defendant later called the representative as a witness.
See Hooks v. GEICO Gen. Ins. Co., No. 3:13-cv-S91-J-34 JBT, 2016 WL 5415134, at
*8 (M.D. Fla. Sept. 28, 2016) (finding that even if Rule 26 obligated the
corporate defendant to disclose the corporate representative, the plaintiff had
ample opportunity to notice a 30(b) (6) deposition). After multiple objections
to the scope of topics Plaintiffs designated for their noticed Rule 30(b)(6)
depositions. Defendant offered Mr. Kerns to respond to those topics. (Objs. &
Resps. to Notice of 30(b)(6) Dep., Doc. 61-3.)


                                              52
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 53 of 94




one    employee's         testimony,      From     what   I        can    glean    from     his

testimony, this is his business.                  This is what he does for [the


                      He makes estimates, sets prices.              That's what he does.
plaintiff].
                                                              ff

And obviously,           he's accountable for that.                  Id.    at    1218.     The


Eleventh Circuit affirmed the district court's admission of the

testimony            pursuant    to   Rule   701    based          upon    the     witness's

    particularized knowledge garnered from years of experience within
W




the    field.
                //
                       Id. at 1223; see also Strategic Decisions,                     LLC    V.



Martin Luther King Jr. Ctr. for Nonviolent Social Change, Inc.,

No. 1; 13-CV-2510-WSD, 2015 WL 4727143, at *9 (N.D. Ga. Aug. 10,

2015)    (permitting the plaintiff's counsel's testimony as to the

value of his firm's legal services under Rule 701 based upon                                the



witness's        personal       knowledge    and    experience")             Plumbers       and


Pipefitters Union No. 421 Health & Welfare Fund v. Brian Thermatore

Plumbing & Heating, Inc., No. 5:ll-CV-221(HL), 2013 WL 2333208, at

*5 (M.D. Ga. May 28, 2013) (permitting declarations of the business

owner    regarding how the entity conducts business and a plumber

regarding       plumbing        and   pipefitting    under         Rule    701    based   upon

specialized knowledge); Pickering v. Lorillard Tobacco Co., No:

2:10-CV-633-WKW, 2012 WL 314691, at *15 (M.D. Ala. Jan. 30, 2012)

■ ("[The defendant]'s four division managers based their testimony

on    their     particularized         knowledge    gained         from    their    years    of

experience           working for [the defendant] in its managerial sales

operations.")



                                             53
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 54 of 94



       The above cases are distinguished from Pediatric Nephrology

Assocs. of S. Fla, v. Variety Children's Hosp.                         No.   l:16-cv-24138,


2017    WL        5665346-UU     (S.D.    Fla.     Nov.      6,   2017).      In   Pediatric


Nephology          Assocs.     of S.     Fla., the      plaintiff's chief financial

officer       ("CFO")     employed        research,       data,      and   other   extrinsic

evidence
             //
                  to create a valuation model to'calculate damages.                         Id.


at *4-5.          Several issues drew the CFO's testimony under Rule 702:

(1)    The        plaintiff's      CFO    lacked       prior      experience    creating      a

valuation model;              (2) the company did not possess the research in

its files; and (3) the plaintiff's CFO did not know the information

contained          in   the    research    based      upon     his   experience     with    the


plaintiff.          Id. at *5; see also Jones Creek Inv'rs, LLC v. Columbia

Cnty.,       98 F. Supp. 3d 1279, 1288-89 (S.D. Ga. 2015) (finding
                                                 \\

                                                      day-to-day activities").         Based
testimony not based on witness's

on these reasons, the Eleventh Circuit's analysis in Tampa Bay

Shipbuilding & Repair resulted in the exclusion of the plaintiff's

CFO's expert testimony in Pediatric Nephrology Assocs.                               2017    WL


5665346, at *6.


        Of the cases above, the present facts are far closer to those

finding testimony permissible under Rule 701.                         Mr. Kerns based his


testimony on experience as a railroader with Defendant.                            The record


contains no indication Mr. Kerns                      performed outside research or

modeling or relied upon extrinsic evidence or data to reach his




                                              54
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 55 of 94



conclusions.       Therefore, this case follows Tampa Bay Shipbuilders


& Repair.

      In   their    reply,    Plaintiffs      apparently     contend   that   Mr.

Kerns's testimony should be excluded as contradictory.                   (Pis.
                                                                             '


Reply Supp. Mot. to Exclude Kerns Test., Doc. 76, at 3-4.)               First,


because Mr. Kerns is not an expert, the same reliability concerns

addressed in Daubert are not in play.              Second, without making a

factual conclusion      on    the issue, there is       at least an argument

that the cited testimony generates no contradiction:

       A: But vegetation isn't known to stop water, especially
       kudzu.      Kudzu is   a   very weak    vine.    It   doesn't   stop
       water. 22




       Q: Can kudzu stop water? Can it stop materials that get
       carried through water like rocks or —




       A: Anything can get caught in kudzu.            Anything.

(Kerns 30(b)(6) Dep., at 87:12-15, 19-21, 23-24.)              Abstaining from

venturing into a factual determination, it is conceivable that Mr.



22
   Notably, Plaintiffs offer no objection to similar opinions other employees
of Defendant expressed.     In his Declaration, David Holzbach, employee of
Defendant for ten years as a Bridge Foreman and Bridge Mechanic, stated that
despite the presence of kudzu "on the rail embankment and around the Culvert,
the kudzu posed no issue or concern with respect to the flow of water through
the Culvert." (Holzbach Decl., 55 5, 6.) Although the statements are slightly
different because Holzbach is speaking specifically regarding the Culvert and
Mr. Kerns testifies to the impact of kudzu on culverts generally, Mr. Holzbach's
declaration contains no statement that he formed his opinion from witnessing
water flowing through the kudzu at the time of making his determination.      In
other words, Mr. Kerns and Mr. Holzbach essentially      offer the same  opinion
regarding water's ability to flow through kudzu, but Plaintiffs only object to
Mr. Kerns's opinion.


                                       55
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 56 of 94



Kerns's      statements        are    not    contradictory;   kudzu    does       not    stop

                                                                                  Whether a
water, but kudzu can stop substances’ other than water.

contradiction exists and any subsequent credibility determination

is within the province of the jury, not the Court.                        As a result,


Mr.   Kerns's statements do not necessitate exclusion.


        Further, in their reply brief. Plaintiffs argue Mr. Kerns is

precluded from offering any lay testimony because he lacks personal

knowledge.

        [Their]      argument        is
                              unpersuasive.    An organization's
        Rule 30(b)(6) witness may     testify about information
                                                                             //

        known or reasonably available to the organization.  Fed.

        R.   Civ.    P.    30(b)(6).            And   even   if   [Plaintiffs']
        characterization of the testimony were correct, as the
        Sixth Circuit recently explained, "evidence considered
        at the summary judgment stage need not be 'in a form
        that     would    be   admissible       at    trial,
                                                           ' as    long   as       the
        evidence could ultimately be presented in an admissible
                     See Lossia v. Flagstar Bancorp, Inc., 895 F.3d
                //
        form.

        423, 430^31 (6th Cir. 2018) (citing Celotex Corp. v.
        Catrett, 477 U.S. 317, 324 . . . (1986)).

Bruno v. Greene Cnty. Sch., 801 F. App'x 681, 684 n.2 (11th Cir.


2020); cf. Pickering, 2012 WL 314691, at *15 (finding supervisors

and    managers       possessed           firsthand   knowledge   of   duties       of    the

person's        below     them).            Plaintiffs    point   to    no        testimony

specifically outside of what is known or reasonably available to

Defendant.^3




23 The rulings related to Mr. Kerns's testimony apply only to summary judgment.
As to the statements Plaintiffs identify, Mr. Kerns's testimony appears to apply
to culvert blockages generally and not specifically to the blockage of the
Culvert.   Should Mr. Kerns later provide testimony that Plaintiffs believe
crosses the line into improper expert testimony. Plaintiffs may make an
appropriate objection at that time.


                                                56
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 57 of 94



B. Failure to Disclose Mr. Kerns Pursuant to Rule 26


      Having found that Rule 701 permits Mr. Kerns's challenged

testimony, the next question is whether Rule 26 obligated Defendant

to identify Mr.              Kerns.      Plaintiffs     move   to    exclude        Mr.    Kerns's


expert     or          opinion      testimony      pursuant    to    Rule          37(c) (1)    for


Defendant's            failure      to   identify      him   pursuant         to    Rule    26(a).


Although Plaintiffs contend Rule 26 requires such                                  a disclosure,

Plaintiffs' motion lacks authority supporting their position.

      As   discussed             earlier    in   the   context      of   disclosing         expert

reports.       Rule         26(a)    sets    out    litigating       parties'         duties       to

                       [A] party must . . . provide to the other parties: (i)
                   w
disclose.


the name and, if known, the address and telephone number of each

individual likely to have discoverable information — along with

the subjects of that information                       that the disclosing party may

                                                                         //

use to     support its            claims or      defenses . .                  Fed.   R.    Civ.   P.


              24
26(a) (1) .             A    violation      of   the   foregoing     rule      triggers        Rule

37(c) (1) .


      It is undisputed that Defendant refrained from identifying

Mr. Kerns until Plaintiffs noticed their Rule 30(b) (6) deposition

of Defendant.               The Eleventh Circuit is yet to decide whether Rule

26(a) requires corporate defendants to identify potential 30(b)(6)

designees.             Barron v. EverBank, No. 1:16-CV-04595-AT-CCB, 2019 WL



  Because Plaintiffs reveal no improper expert testimony under Rule 702, Rule
26(a)(1),  rather  than  Rule   26(a)(2),  determines  Defendant's                        disclosure
obligation, to the extent one exists, as to Mr. Kerns.


                                                 57
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 58 of 94



1495305, at *3 (N.D. Ga. Feb. 7, 2019); Hayes v.                            Deluxe Mfg.

Operations LLC, No. 1:16-CV-02056-RWS-RGV, 2018 WL 1461690, at *3

(N.D. Ga. Jan. 9, 2018).           Therefore, whether a party is required

to disclose a corporate representative in its initial disclosures

is   not   entirely      clear.     See         Hooks,    2016     WL   5415134,    at   *8


(collecting authority on           both sides of this issue").                  The plain

language    of    Rule    26(a)(1)(A)(i)              requires     disclosure      of    any

individual likely to have discoverable information that may be

used to support claims or defenses.                      Defendant argues that the

                                           \\                 rr

rule requires disclosure of an                  individual.        and for the purposes


of   the   30(b)(6)   deposition,      Mr.        Kerns    testified       on   behalf of

Defendant, not himself.           (Def.'s Resp. to Pis.' Mot. to Exclude

Kerns Test., at 1.)        Although Defendant eventually designated Mr.

Kerns as one of its Rule 30(b)(6) representatives. Defendant may

not have known the identity of its 30(b)(6) representatives until

some point after the initial disclosures.                  Accepting either party's

position results in somewhat of an absurdity.                        Taking Plaintiffs'

position, if a corporate defendant is obligated under Rule 26(a)(1)

to disclose any employee with discoverable information regarding

the issues of the case, the corporate defendant may be required to

disclose     a    countless       number         of    officers,        executives,      and

employees.       On the other hand, if all candidates for a                      30(b)(6)


deposition need not be identified, several employees with intimate

knowledge of the facts may be shielded from disclosure.                            In    the




                                           58
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 59 of 94



end,    the   Court     refrains     from    deciding       this              issue      because    the

delayed disclosure was substantially justified and is harmless,
                                                            25
preventing sanctions under Rule 37(c)(1).                             See Barron, 2019 WL


1495305, at *3 (refraining from deciding the issue because the

failure to identify was substantially justified and harmless);

Hayes, 2018 WL 1461690, at *3 (same).

        Here, the asserted nondisclosure was substantially justified.

First, as noted, substantial justification is found when persons

could       reasonably    differ      as    to      the    appropriateness                   of     the

nondisclosure.           See   In    re    Delta,    supra.                   Hooks      showed    that


reasonable courts differ on the issue of disclosure of corporate

                                                                      w   >

representatives          under      Rule    26(a) (1).                        [T]he      substantial


justification test is satisfied if there is a genuine dispute

concerning compliance,' although 'the proponent's position must
                                                                  r   n
have    a    reasonable    basis     in    law   and      fact.                 Barron,      2019    WL


1495305,      at   *3    (quoting     Insect     Sci.      Res.               LLC   v.    Timberline

Fisheries Corp., No. 1:07-CV-2662-JEC-AJB, 2008 WL 11333460, at

*12 (N.D. Ga. Nov. 30, 2008)).              As such. Defendant's nondisclosure

of Mr. Kerns's identity was substantially justified.




25
  Again, the Court highlights that Plaintiffs object inconsistently. See supra
note 22. Based on the topics provided. Defendant designated two representatives,
Mr. Kerns and Ms. Serigney. (See Serigney 30(b)(6) Dep., Doc. 55.) Defendant's
disclosures also failed to disclose the identity of Ms. Serigney. (Pis.  ' Mot.
to Exclude Kerns Test. Ex. A, at 9-36.) Plaintiffs, however, are not moving to
exclude Ms. Serigney's testimony pursuant to Rule 37(c)(1).


                                            59
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 60 of 94



        Second, the Court finds it reasonable that a party would wait

until receiving the noticed depositions enumerating the issues the

opposing     party    intends     to    cover     before     selecting     its    30(b) (6)

representative.         The    case    at   hand    provides      a    perfect example.

Based on the issues Plaintiffs intended to cover in their 30(b)(6)


deposition,        Defendant     needed     to    designate      two    representatives

because no single representative was appropriate to testify on all

issues.      A number of reasons potentially impact a corporation's

decision regarding its 30(b)(6) representative.                        QBE Ins. Corp. v.

Jorda    Enters.,     Inc.,    277     F.R.D.     676,   688    (S.D.    Fla   2012).     A



corporate party would be under a significant and premature burden

if forced to produce the name of every potential person it may

call in response to a future noticed 30(b) (6) deposition addressing

undisclosed topics.

        Furthermore,      in     Hooks,     the    court       ultimately      found    the

omission of a potential 30(b) (6) representative harmless.                         2016 WL


5415134, at *8.


        While Rule 26 may technically require [the defendant] to
        disclose a corporate representative in its Rule 26
        disclosures, because [the defendant] is a party to this
        case, it is difficult to accept that [the plaintiff] was
        surprised that a corporate representative had relevant
        testimony regarding [the defendant's] policies and
        practices . . . .

Id.     In addition, [the defendant]'s failure to disclose itself as

a witness did not deprive [the plaintiff] of the opportunity to

seek    a   Rule     30(b) (6)    deposition       of    a     [defendant]       corporate



                                            60
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 61 of 94



                                     If

representative . .                             Id.         Accepting that it was not obvious to

Plaintiffs that Defendant would designate Mr. Kerns as a 30(b)(6)

deponent, Plaintiffs understood that Defendant could be deposed

and, in fact, noticed and carried out Rule 30(b)(6) depositions of

Defendant.        Additionally, the advisory committee's notes to Rule
                                          \\
37 (c) (1)    state         that               the        inadvertent        omission      from     a   Rule


26(a)(1)(A) disclosure of the name of a potential witness known to

                 ff         W                        ff

all    parties         IS       harmless.                   Fed. R. Civ. P. 37(c) (1), advisory

committee's       notes         to   1993 amendment.                      Because   Plaintiffs      noticed


a    30(b) (6)        deposition,               any        surprise       that   Defendant        possessed

discoverable information through its employees is slight.

        Lastly,        after     Plaintiffs                     noticed    the   30(b)(6)       deposition.

                                                                                           26
Defendant provided the identities of its designees.                                              (Oct. 11,


2019 Email Disclosing Def.'s 30(b)(6) Representatives, Doc. 61-

         Plaintiffs         conducted                     Mr.    Kerns's     30(b) (6)    deposition      on

October 16, 2019.                (Kerns 30(b) (6) Dep., at 1.)                           Pursuant to the


August     23,    2019      Revised             Scheduling           Order,      discovery       closed   on

November 5, 2019, but the remainder of the 30(b) (6) deposition

took place on November 14, 2019.                                   (Serigney 30(b)(6) Dep., Doc.

55, at 1.)        Therefore, in the event Plaintiffs suffered prejudice

from the      nondisclosure, time                           existed to request            an    additional



26
     To the extent Plaintiffs assert Defendant improperly omitted Mr. Kerns's
identity from its interrogatory responses, Defendant provided the identity of
Mr. Kerns prior to the close of discovery. (See Oct. 11, 2019 Email Disclosing
Def.'s 30(b)(6) Representatives, Doc. 61-8.)


                                                            61
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 62 of 94




deposition    allowing     additional       preparation.         The      record    lacks


evidence that Plaintiffs made any attempt to cure their implied

prejudice.      For   these     reasons,        failure   to    disclose      Mr.   Kerns


pursuant to Rule 26(a)(1)(A)(i), to the extent such an obligation

existed,    was substantially justified and is harmless rendering

exclusion of his testimony improper.




 V. PLAINTIFFS' MOTION TO STRIKE DEFENDANT'S CONCLUSIONS OF LAW
 AND EXHIBIT ELEVEN TO DEFENDANT'S MOTION FOR SUMMARY JUDGMENT


       Plaintiffs'     motion    seeks      to     strike      (1)    improper      legal

conclusions contained within Defendant's statement of undisputed

material facts as violating Local Rule 56.1 and (2) the November

28, 2017 Federal Railroad Administration ("FRA") Opinion Letter

that    Defendant attached as an exhibit to its motion for summary


judgment (Nov. 28, 2017 FRA Opinion Letter, Doc. 43-11).                            (Pis.
                                                                                        '


Mot. to Strike Conclusions of Law, Doc. 72.)

A.     Defendant's    Statement       of    Undisputed         Material       Facts    and
       Conclusions of Law


       Plaintiffs     direct    the   Court's       attention        to   a   number    of


paragraphs contained within Defendant's Statement of Undisputed

Material    Facts    and   Conclusions      of    Law.    (Pis.
                                                              ' Mot.          to    Strike

Conclusions of Law, at 2-4.)               Plaintiffs correctly contend that

Defendant's SOUMF contains legal analysis and conclusions.                            None



of the considered statements, however, necessitate exclusion.

       The relevant Local Rule provides:



                                           62
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 63 of 94



       Upon any motion for summary judgment pursuant to Rule 56
       of the Federal Rules of Civil Procedure, in addition to
       the    brief,       there        shall       be   annexed    to     the     motion     a
       separate, short, and concise statement of the material
       facts as to which it is contended there exists no genuine
       dispute to be tried as well as any conclusions of law
       thereof.


LR 56.1, SDGa.            Plaintiffs cite Allen v. Freeman, No. CV 110-022,

2013 WL 3356040 (S.D. Ga. July 3, 2013), to establish Defendant's

SOUMF violated Local Rule 56.1.                      (Pis.
                                                         ' Mot. to Strike Conclusions

of    Law,   at    1-2,    5. )     The Court agrees with                 Defendant that the

present facts are distinguishable from those presented in Allen.

(See Def.'s Resp. to Pis.' Mot. to Strike Conclusions of Law, Doc.

82,    at    3.)     In    Allen, the           plaintiff        used the        response to the

defendant's         statement           of    undisputed         material        facts   to        offer

additional legal argument in response to the defendant's motion

for    summary      judgment.                2013   WL    3356040,       at     *14.     Comparing

paragraphs         Plaintiffs           highlighted         in    Defendant's          SOUMF        with

Defendant's         motion        for    summary         judgment.    the        Court   finds        no


additional         legal    argument          in    Defendant's      SOUMF        that   Defendant

                                                                         27
omitted from its motion for summary judgment.                                   Hence, it cannot

                                                                          \\

be said Defendant manipulated its SOUMF as an                                  end-run around the

                                                                                              rr

page limitations applicable to summary judgment briefing.                                            Id.


Additionally,        because        Defendant's           SOUMF    reflects        the   arguments


27
  In the interest of brevity, the Court refrains from citing every comparison
from Plaintiffs' motion to strike to Defendant's corresponding motion for
summary judgment but does cite examples of the overlap. (Compare Pis.' Mot. to
Strike Conclusions of Law, at 2-4 (quoting Def.'s SOUMF, Doc. 44,      2, 5, 7,
13, 22, 31), with Def.'s Mot. for Summ. J., Doc. 43, at 11, 12, 13, 18, 24-25.)


                                                    63
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 64 of 94



made       in        the    motion   for     summary       judgment,         Plaintiffs        received

opportunity to respond in their response briefing.                                        Defendant's


recitation of certain portions of its motion for summary judgment

in its SOUMF does not rise to a violation of Local Rule 56.1.


B. November 28, 2017 FRA Opinion Letter

        Plaintiffs            move   to      strike       Exhibit       Eleven      to    Defendant's


motion for summary judgment.                        The exhibit is a letter from John T.


Seguin, Assistant Chief Counsel for Safety of the FRA to a private

attorney.             (Nov. 28, 2017 FRA Opinion Letter, at 2, 4.)                         The letter


responds to questions posed to the FRA regarding interpretations

of    49    C.F.R.          § 213.33.        (Id.    at    2.)         The   letter      contains    two


responses             potentially       at    issue       in     this    case,      both       providing

interpretations of language in 49 C.F.R. § 213.33, the meanings
                \\                             tr                \\                        n
of:    (1)           expected water flow            and (2)           area   concerned.         (Id. at


2, 3.)


        According to Plaintiffs' argument on the subject, the Nov.

28,    2017          FRA Opinion Letter is inadmissible                       because the letter

communicates a legal standard.                        (Pis.
                                                          ' Mot. to Strike Conclusions


of Law, at 5.)                Plaintiffs push Gordon v. New England Cent. R.R.,

Inc. in support.                No. 2:17-CV-00154, 2019 WL 5084160 (D. Vt. Oct.

10,    2019).              From the information provided, the Vermont District

Court apparently addressed the admissibility of. the same November

28,    2017 FRA Opinion Letter.                      Id.    at    *3.        The   Vermont     District


Court concluded the document impermissibly communicated a legal


                                                     64
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 65 of 94



standard.           Id.    In so doing, the Vermont District Court disregarded

the    proponent           of    the   evidence's            argument          that     it   offered          the

                w
exhibit             to     provide       guidance            as         to     the     meaning         and/or
                                                                    !/

interpretation             of regulatory language.                            Id.     Defendant,         here.

                                                                                                              \\
                                                                                                                   as
asserts       that        it    offers        the   exhibit        for       the     same    purpose.


authoritative guidance by the [FRA] as to the proper scope and
                                                                    n

interpretation             of 49 C.F.R. § 213.33.                            (Def.'s Resp. to Pis.'

Mot. to Strike Conclusions of Law, at 4.)


        Gordon is not binding on this Court.                             Importantly, in reaching

its conclusion, Gordon cited to Hygh v. Jacobs, 961 F.2d 359, 364

(2d    Cir.    1992).           The full quotation from Hygh, not included in
                                                            \\

Gordon     in        its    entirety,          reads:            [T]he       testimony       would      remain

objectionable              by   communicating           a    legal           standard         explicit             or

                                         ff

implicit             to    the jury.            Id. (emphasis added).                       To   the    extent


Plaintiffs seek to prevent consideration of the November 28, 2017

FRA Opinion Letter as factual evidence, the Court takes no issue

with that argument because it is well-established that the legal

standard is an issue of law.^s                        See Cottrell v. Caldwell, 85 F.3d


1480, 1485 (11th Cir. 1996).                        Plaintiffs, however, filed a motion

to strike to prevent the Court's consideration of the November 28,

2017     FRA        Opinion      Letter        in   determining               the    appropriate         legal

standard       under       49    C.F.R. § 213.33.                  Consequently, any rationale


28
     Defendant also concedes that it is not tendering the November 28                                  2017    FRA
Opinion Letter as evidence,              (Def.'s Resp. to Pis.
                                                             ' Mot. to Strike Conclusions
of Law, at 4.)



                                                     65
       Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 66 of 94




suggesting it is improper to admit evidence communicating a legal

standard      to    a     jury   is     entirely       inapplicable          to   the    Court's

determination of the appropriate legal standard for Plaintiffs'

negligence per se claim under the disputed regulation.

         Ultimately, however, the Court need not reach a decision on

this     issue.         Defendant      asserts    that      the    November       28,   2017    FRA



Opinion Letter is offered to assist in forming a legal standard

with respect to 49 C.F.R. § 213.33.                      For the reasons set forth in


Section      VI (B) (3) (b),      infra,        the   Court       need     not    consider      the

November 28, 2017 FRA Opinion Letter.                       Thus, Plaintiffs' motion to

exclude Exhibit Eleven to Defendant's motion for summary judgment

is moot. 29




                  VI. DEFENDANT'S MOTION FOR SUMMARY JUDGMENT


         Having    decided       the    foregoing.          the   Court     lastly      turns    to

Defendant's motion for summary judgment. (Def.'s Mot. for Summ.

J., Doc. 43.)


A. Summary Judgment Standard

                                                                     \\

         Summary judgment is appropriate only if                          there is no genuine

dispute      as    to   any material fact             and    the movant is         entitled      to

                                           //

judgment as a matter of law.                      Fed. R. Civ. P. 56(a).                Facts   are


\\

     material" if they could "affect the outcome of the suit under the



29
     Should the November 28, 2017 FRA Opinion Letter become an issue at a later
date. Plaintiffs may move to exclude it at that time.



                                                 66
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 67 of 94



                                        ft

governing [substantive] law,                 Anderson v. Liberty Lobby, Inc., 477
                                                                       w

U.S. 242, 248 (1986), and a dispute is genuine                             if the nonmoving


party has produced evidence such that a                       reasonable           fact    finder

                                                        //

could      return   a    verdict   in   its    favor.        Waddell       v.     Valley    Forge

                                                                                              The
Dental Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).


Court must view factual disputes in the light most favorable to

the non-moving party, Matsushita Elec. Indus. Co. v.                               Zenith Radio

                                                                           \\

Corp., 475 U.S. 574, 587 (1986), and must draw                                  all justifiable

                                                                  //

inferences in [the non-moving party's] favor.                              United    States    v.


Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991)

(citations omitted).           The Court should not weigh the evidence or

determine credibility.             Anderson, 477 U.S. at 255.

        The moving party has the initial burden of showing the Court,

by   reference      to    materials     on     file.   the    basis        for     the    motion.


Celotex Corp., 477 U.S. at 323.                 Because the standard for summary


judgment mirrors that for a directed verdict, the initial burden

of proof required by either party depends on who carries the burden

of proof at trial.          Id.     When the movant does not bear the burden


of proof at trial, it may carry the initial burden in one of two

ways — by negating an essential element of the non-movant's case

or by showing that there is no evidence to prove                            a fact necessary

to   the   non-movant's case.           See Clark v. Coats & Clark, Inc., 929


F.2d 604, 606-08 (11th Cir. 1991) (citing Adickes v. S.H. Kress &

Co., 398 U.S. 144 (1970); Celotex Corp., 477 U.S. 317).                              The movant




                                               67
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 68 of 94



cannot satisfy its initial burden by merely declaring that the

non   moving party cannot meet its burden at trial.

       If — and only if             the movant carries its initial burden, the

                      \\
non-movant must            demonstrate that there is indeed a material issue

                                                               //

of fact that precludes summary judgment.                             Id. at 608.       When the


non-movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carries its

initial     burden.         For    example.       if    the    movant      presents    evidence
                                                                                           \\

affirmatively        negating           a    material    fact,       the    non-movant          must



respond with evidence sufficient to withstand a directed verdict
                                                                                                   n

motion     at   trial       on    the       material    fact    sought      to   be   negated.

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993) .

On the other hand. if the movant shows an absence of evidence on


a material fact. the non-movant must either show that the record

contains    evidence        that    was       overlooked or ignored" by the movant

or     come forward with additional evidence sufficient to withstand


a directed verdict motion at trial based on the alleged evidentiary

                //

deficiency.          Id.     at   1116-17.        The    non-movant cannot carry its

burden    by    relying      on    the       pleadings    or    by    repeating       conclusory

allegations contained in the complaint.                         Morris v. Ross, 663 F.2d

1032,    1033-34     (11th        Cir.       1981).      Rather,      the    non-movant         must


respond with affidavits or as otherwise provided by Federal Rule

of Civil Procedure 56.




                                                 68
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 69 of 94



     In this action. the Clerk of Court provided Plaintiffs notice


of the motion for summary judgment. the right to file affidavits

or other materials in opposition, and the consequences of default.

(Doc. 58.)    For that reason, the notice requirements of Griffith

V. Wainwriqht, 772 F.2d 822, 825 (11th Cir. 1985) , are satisfied.

Plaintiffs responded to the motion for summary judgment (Doc. 73),

Defendant replied (Doc. 86), and Plaintiffs sur-replied (Doc. 91).

The time for filing materials has expired, the issues have been

thoroughly briefed, and the motion is now ripe for consideration.

In reaching its conclusions herein. the Court has evaluated the

Parties' briefs, other submissions, and the evidentiary record in

this case.


B. Discussion


     Plaintiffs      raise    six     claims    in    the     operative     complaint.

Plaintiffs'      first    amended     complaint:      (1)     nuisance     (First    Am.

Compl.,   Doc.    20,    ISI 57-70;    (2)    negligence      (id.    5151 72-77); (3)

negligence    per   se    based   on   alleged       violations       of   two   federal

regulations: 49 C.F.R. §§ 213.33 and                 219.37    (id.   5151 79-86); (4)


attorneys' fees, costs, and expenses (id. 51 88); (5) injunctive

relief (id. 511 90-99); and (6) punitive damages (id. 11 100-02).

Defendant moves for summary judgment as to each asserted claim.

(Def.'s Mot. for Summ. J., at 1-2, 25.)




                                         69
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 70 of 94



       1.     Nuisance


        Defendant        is   entitled            to    summary .judgment       on     Plaintiffs'


Count     I    for    nuisance.        The primary issue is whether a single

flooding incident may permit a nuisance claim.

        A nuisance is anything that causes hurt, inconvenience,
        or damage to another and the fact that the act done may
        otherwise        be lawful shall not keep it from being a
        nuisance.        The inconvenience complained of shall not be
        fanciful, or such as would affect only one of fastidious
        taste, but it shall be such as would affect an ordinary.
        reasonable man.


O.C.G.A. § 41-1-1.30 Georgia law addresses both public and private
                                                                           w

nuisances: a public nuisance impacts all persons                               within the sphere

                                            \\

of its operation" whereas                        [a] private nuisance is one limited in
                                                                                 ft

its injurious effects to one or a few individuals.                                     Id. § 41-1-


2.     Because the flood injured two property owners. the alleged

nuisance here is a private nuisance.                            O.C.G.A. § 41-1-4.


        Given the different ways a nuisance may arise. Georgia courts
                              \\

have      determined.              nuisance            is   incapable    of      any     exact   or

                                       ff

comprehensive definition.                        Fielder v. Rice Constr. Co., 522 S.E.2d

13, 16 (Ga. Ct. App. 1999).                      The amorphous nature of nuisance gives

rise    to complexities pinning down when an interference reaches the

level     of    a    nuisance.       Georgia law advances a general definition
               \\

stating.            To recover under a nuisance claim. 'the plaintiff must

show the existence of the nuisance complained of, that he or she



     The Parties do not dispute that Georgia law governs Plaintiffs' state law
30


claims.       (See   Def.'s Mot. for Summ.             J.   at 10-11; Pis.' Resp. to Def.'s Mot.
for Summ. J., Doc. 73, at 4-S.)


                                                       70
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 71 of 94



has suffered injury, and that the injury complained of was caused

by the alleged nuisance.
                                          t   n
                                                   Bord V. Hillman, 780 S.E.2d 725, 728


(Ga. Ct. App. 2015) (quoting Rice v. Six Flags Over Ga., LLC, 572

S.E.2d 322, 327 (Ga. Ct. App. 2002)).                                    According to Defendant, a

                                          than         a     one-time           incident.   and   must     be
nuisance         requires         more


continuous            in   nature    or       overly extensive in duration.                       (Def.'s

                                                       \\

Mot. for Summ. J, at 10-11.)                                [A] private nuisance is one where

the invasion is intentional merely in the sense that the defendant

has created or continued the interference with full knowledge that

                                                                                                     or    are
the    harm          to    the    plaintiff's               interests           are   occurring

substantially              certain       to       follow.
                                                                 //
                                                                        Fielder,      522   S.E.2d    at    16


(quoting Prosser & Keaton on the Law of Torts, § 87, at 524-25

(5th ed.)).               Under this interpretation, a nuisance may exist based

on    an   isolated              incident         if   the            tortfeasor      is    substantially

           ff
certain         that an interference will follow.                               Georgia law also holds.

                \\

however.             The whole idea of nuisance is that of either a continuous

or    regularly repetitious act or condition which causes the hurt.

inconvenience              or    injury.          A single isolated occurrence or act.

which if regularly repeated would constitute a nuisance.                                          is not a

                                                                           //
nuisance        until it is regularly repeated.                                  Ridley v. Turner, 778

S.E.2d 844, 847 (Ga Ct. App. 2015) (physical precedent only as to

Division Three) (quoting Ingram v. Baldwin Cnty., 254 S.E.2d 429,

430 (Ga. Ct. App. 1979)); see also Hibbs v. City of Riverdale, 478

S.E.2d 121, 122 (Ga. 1996) ("[W]here a municipality negligently



                                                            71
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 72 of 94



constructs or         undertakes to maintain                   a sewer or drainage system

which    causes      the    repeated flooding               of   property,             a    continuing,


abatable nuisance is established . .                      . .") (emphasis in original).

        Assuming,        without       deciding.         that    a    one-time             incident     may


grant a       cause      of action for              nuisance         when   the        tortfeasor        is


                                    the     interference          will      follow.          Plaintiffs
substantially         certain

point to no facts suggesting Defendant had information that the

                                                                                            occur.       As
July    26,    2017       flood     was     substantially likely                  to

Plaintiffs
                             w
                                 the    rain       event,       which       regardless            of    the
                   note,


disagreements as to the amount of rainfall is within the design
                                                                                  //


range of expected storms. is not a one time event.                                         (Pis.
                                                                                               ' Resp.


to Def.'s Mot. for Summ. J., Doc. 73, at 9 (citing Pis.
                                                      ' Resp. to

Def.'s    SOUMF,         SI 16.)       Plaintiffs,         however,         point          to    no    other



examples of flooding on their property.                          Therefore, even accepting

Plaintiffs' position that the storm event was not unusual as true,

absent some prior incident of flooding, nothing suggests Defendant

maintained substantial certainty a flooding incident was imminent

from a regular rainfall that had not caused flooding before.

        Having       determined         Plaintiffs          fail       under           a     substantial


certainty          theory     of       nuisance.         the     Court       addresses             whether


Plaintiffs         may    recover       for    a    continuing         nuisance.                Plaintiffs


apparently concede               some type of repetition or continuation is

required but disagree with Defendant as to whether the continuation

applies       to    the     cause      or     the    effect.           Defendant             argues      the



                                                    72
       Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 73 of 94



                                                                           said    another
regularity requirement applies to the interference;

                                        Plaintiffs'           property.          Plaintiffs
way,     repeated     flooding    of

contend     the    recurrence     necessity       applies       to   the    tortfeasor's


alleged     conduct       Defendant's      repeated failure to maintain the

Culvert — whether or not any continuing interference occurs.                           Upon


review     of   Georgia   law.    the    answer     is   that     the     there    must   be


continued conduct that results in a repetitious interference.

        In Uniroyal, Inc, v. Hood, the court analyzed a fact pattern

similar to this one in which water from a construction site caused

                                                                                          588
a single occasion of flooding on the plaintiff's property.
                                                                            31
F.2d 454, 463 (5th Cir. 1979) (applying Georgia law).                             The Fifth


Circuit concluded:


        In regard to the nuisance theory, under Georgia law[,]
        a single, isolated occurrence cannot constitute a
        nuisance.            In this case,- the evidence conclusively
         reveals   that   water   entered     the   warehouse        on    only one
        occasion despite a record of persistent rain over a five-
        month period. Clearly, therefore, the construction site
        was not continuously maintained in a condition creating
        a nuisance causing damage to the plaintiff, and, as a
        matter of law, [the plaintiff] could not have recovered
         under a nuisance theory.

Id. at 462-63; cf. West v. CSX Transp., Inc., 498 S.E.2d 67, 70
                                                         \\
(1998) (noting the plaintiff's property                       was subject to flooding

twice a year").




31 "
   Fifth Circuit cases decided prior to October 1         1981[,] are binding precedent
                                  n
in th[e] [Eleventh] [Cjircuit.         Griffin Indus., Inc. V. Irvin, 496 F.3d 1189,
1205 n.9 (11th Cir. 2007).



                                           73
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 74 of 94



       Not only does the case law support a requirement that a

continuing nuisance theory requires a repeating interference, but

Plaintiffs' theory of the case belies their argument.                       Interpreting

the facts in Plaintiffs' favor, the rainstorm on July 26, 2017,

was not an aberration, the Culvert has the capacity to handle the

amount   of   rainwater     that   fell.    and therefore,          kudzu and debris

necessarily prevented the flow of water through the Culvert.                          Both


before    and    since,      according      to        Plaintiffs,     the    same     area

experienced similar rainfall events without flooding.                         Therefore,


as   concluded     in     Uniroyal,   the       Culvert      was    not     continuously


maintained in a condition creating a nuisance causing damage to

                   If

the plaintiff.          prohibiting recovery for nuisance as a matter of

law.     Plaintiffs fail to offer evidence establishing Defendant's

continued       failure     to     maintain           the   Culvert       resulting     in




repetitious, concrete injury.            For these reasons, summary judgment

is proper as to Plaintiffs' nuisance claim.

       2. Negligence

       Defendant        further    moves    for         summary     judgment     as     to



Plaintiffs'     second claim for negligence.                 The essential elements


of a negligence claim are the existence of a legal duty; breach of

that duty; a causal connection between the defendant's conduct and

                                                 ff

the plaintiff's injury; and damages.                   Boiler V. Robert W. Woodruff


Arts Ctr., Inc., 716 S.E.2d 713, 716 (Ga. Ct. App. 2011) (citations

omitted).



                                           74
       Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 75 of 94



                   a. Duty

        N\
             [T]he threshold issue in a negligence action is whether and
                                                                                                  n

to what extent the defendant owes a legal duty to the plaintiff,
                  \\                             n
which        is        a question of law.             Id. (citations omitted).              One way


a plaintiff may establish a legal duty owed is to point to reported

common law decisions of appellate courts recognizing the duty.

Id.      Defendant          mounts   no        serious contest to           the   existence   of a


legal duty and primarily combats Plaintiffs on whether any evidence

shows Defendant breached the duty.                          (See Def.'s Mot. for Summ. J.,

at 12-13; Def.'s Reply Supp. Mot. for Summ. J., Doc. 86, at 9-11.)

Nevertheless, the Court evaluates whether such a duty exists.

According to Plaintiffs, Georgia common law imposes a duty on

property           owners    to   refrain        from        injur[ing]     or invad[ing] the
                                                            ir

rights of adjacent property owners.                              (Pis.
                                                                     ' Resp. to Def.'s Mot.

for Summ.              J., Doc. 73, at 9.)                The Court agrees with Plaintiffs

that Georgia common law creates such a duty.

              The owner of a drainage ditch is under a duty to maintain it
         \\




so     that       the     surface    waters          do   not    overflow    to   the   damage   of

                                          //

adjacent property owners.                       Equitable Life Assurance Soc'y of the

U.S.         V.   Tinsley     Mill    Vill.,          294    S.E.2d   495,    497    (Ga.    1982).

\\

     Similarly, the owner of a creekbed containing a creek flowing

through culverts constructed by such owner . . . is under a duty

to maintain them so that the waters do not overflow to the damage

                                                ff

of adjacent property owners.                          Id.




                                                      75
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 76 of 94



                                                                                 \\
                                                                                      where
    From those two principles is derived the rule that
    a railroad company constructs a fill or embankment which
    obstructs the natural drainage and flow of water from
    adjacent land belonging to another, and in order to
    prevent the water from backing upon the land the railroad
    company constructs             a   ditch or drain to carry off the
     water,the railroad company owes a duty to the owner of
    the land not to permit the ditch to fill up and become
     obstructed so as to turn the water back upon the adjacent
             rt
     land.


                                                                                        179    S.E.
West,   498 S.E.2d at 70 (quoting S. Ry. Co. V. Thacker,

225, 226 (1935) (physical precedent only)).                      Therefore, a railroad

              \\

                   a   duty to   maintain         its ditches      to     accommodate           the
possesses

                                        n

naturally-occurring runoff.                  Id. at 71.     The foregoing comfortably

settles    that Defendant owed               a    duty to Plaintiffs,            as     adjacent


property    owners.        to   maintain         the   Culvert   so   as   to         prevent    an


obstruction of the Culvert from damaging Plaintiffs' property.

             b. Breach and Causation


        Defendant        asserts       Plaintiffs         are    unable     to         establish


negligence's           breach and causation elements as a matter of law.

Defendant     relies       on three         primary arguments in           its        motion    for


summary judgment; (1) Mr. Holzbach concluded on May 3, 2017, that

the Culvert required no maintenance; (2) the rain event exceeded

a forty-five-year recurrence interval; and (3) the exclusion of

Dr. Wellington's expert opinion eliminates any fact issue as to

breach    and      causation.      (Def.'s         Mot.    for   Summ.     J., at        12-13.)

Defendant's arguments fail to merit summary judgment.




                                                 76
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 77 of 94



                           Holzbach inspected the Culvert on May 3,                2017;
      First,         Mr.


late November or early December 2017; March 9, 2018; and October

15, 2019.           (Holzbach Decl., ii 4, 6.)          According to Mr. Holzbach,

the Culvert was unobstructed at all times he inspected it.                             (Id.


Sli 5, 6.)          He further declared that at all times, the kudzu growth

in proximity to the Culvert presented and continues to pose                              no




rssue     or   concern       with respect to the flow of water through the
          II
Culvert        necessitating no maintenance at any time of inspection.

(Id. )         Mr.      Holzbach's       declaration      is       evidence   supporting

Defendant's position but is insufficient to absolve Defendant of

                                                                               Moreover,
negligence liability in the face of competing evidence.

Mr. Holzbach offers no evidence of the condition of the Culvert on

or immediately after the July 26, 2017 flood.                         Consequently, Mr.

Holzbach's           declaration    is    insufficient        to   show   Plaintiffs    are




unable to establish a breach as a matter of law.


         Second,       Defendant's       assertion     that    it    is   undisputed    the

recurrence          interval for the one-hour duration of the rainfall is

forty-five           years    is,   in    fact,    disputed.         According   to     Dr.

Wellington, based on his calculation of the rainfall during the

relevant one-hour timeframe.                2.98 inches of accumulated rainfall


in    [one]         hour     corresponds     to    a   thirty-one-year        recurrence

               //
interval.            (Wellington July 15, 2019.Technical Mem., at 2.)                    As

a result, it is undisputed that the one-hour rainfall carries a

recurrence          interval of at least thirty-one years.                 A thirty-one-



                                              77
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 78 of 94




year    interval       exceeds       criteria     Defendant      offers    recommending

                                                                  storm    for       culvert
anticipation       of    a    twenty-five-year-interval

construction       in     Columbia       County.        (Robertson      Aug.     14,    2019


Engineering Report, at 8.)               Even so, evidence on both sides exists


claiming     different         durations     of    rainfall      are    appropriate       to

consider, that different amounts of rain fell, and other factors


allowing a jury to conclude that Defendant breached its duty to

maintain the Culvert even with a one-hour recurrence interval of

thirty-one years.            Further of consequence is that Defendant offers

no     authority establishing that local                  guidance       recommending      a

recurrence      interval for construction of a culvert establishes the

legal standard for breach.

        More to the point. Defendant offers evidence that the flooding

would     have    occurred       regardless        of   whether        kudzu    or     debris


obstructed       the    Culvert.      Plaintiffs put forth evidence that the

Culvert construction provided the capacity to handle the storm                             in




question, absent an obstruction.                  Consequently, Plaintiffs do not

appear     to    assert       that    Defendant     negligently         constructed       the

Culvert.     The question is whether Defendant negligently maintained

the    Culvert.        Accordingly, the recurrence interval is a greater

issue    under     the       causation    prong    than    the    breach       prong.      To



illustrate,      even    if the storm mirrored the flood described in the


Book of Genesis, the question is whether the rainfall would have

flooded    Plaintiffs'         property,     and to      what extent,          even if the


                                             78
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 79 of 94




Culvert was fully operational and unobstructed,                            Therefore, it is


for the jury to determine whether the severity of the storm or the
condition         of    the    Culvert    caused      the    flooding       of   Plaintiffs'


             32
property.

       Finally,         Defendant        argues      that    upon        exclusion      of   Dr.

Wellington's testimony, no issue of fact exists as to causation.

For the reasons contained in Section II,                          supra, Dr. Wellington's

expert opinion, for the most part, is not excluded.

       The    Court          refrains    from     rehashing        all    evidence      in   Dr.

Wellington's opinion as it has been discussed in great detail, but

Dr. Wellington's opinions through modeling offer evidence that the
                                                                                 2017    storm.
Culvert      had       the    capacity to       handle      the    July    26,

Additionally, the record contains evidence revealing kudzu growth

in   the   vicinity of the Culvert, debris surrounding the Culvert,

and even a photograph showing debris in the mouth of the Culvert.

(Def.'s Mot. for Summ. J. Ex. 2, at 13-15; Wellington Apr. 10,

2018   Technical         Mem., at       4.)     Based on the foregoing, issues of

fact exist going to both the                      breach and         causation       prongs of

negligence, and therefore, summary judgment is improper as to

Plaintiffs' negligence claim.

       3. Negligence Per Se




32 As outlined, the record contains evidence that Plaintiffs suffered damages
as a result of the flooding.


                                                79
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 80 of 94



       A plaintiff may also show a duty imposed by citing to a valid

statutory enactment.                   Boiler, 716 S.E.2d       at    716.   In Georgia, a

claim    for
                   \\

                        negligence per se arises when a statute is                 violated.


the person injured by the violation is within the class of persons

the statute was intended to protect, and the harm complained of

was     the        harm       the    statute   was       intended     to   guard   against.

Goldstein, Garber               & Salama, LLC V. J.B., 797 S.E.2d 87, 92 (Ga.

2017) (quoting Murphy v. Bajjani, 647 S.E.2d 54, 58 (Ga. 2007)).

A   violation of an ordinance or                     regulation may substitute for a

statutory violation in a Georgia negligence per se claim.                              Combs



V. Atlanta Auto Auction, Inc., 650 S.E.2d 709, 715 (Ga. Ct. App.


2007); accord McLain v. Mariner Health Care, Inc., 631 S.E.2d 435,

437 (Ga. Ct. App. 2006) (noting federal regulations                             can likewise


establish that a defendant breached a duty owed to a plaintiff as

a matter of law").                  Negligence per se supplies the duty and breach

elements of negligence.                  Cent. Anesthesia Assocs., P.C. V. Worthy,


333 S.E.2d 829, 831 (Ga. 1985).                          The plaintiffs must still prove

a causal connection (proximate cause) between the breach of th[e]

statutory duty and the injuries sustained . . . , as well as their
              //

damages.                Id.


        As found, issues of fact exist as to causation and damages.

Accordingly, the issue for the Court to decide here is whether a

statute, regulation, or ordinance accounts for the duty and breach

elements           as     a   matter    of   law.        Plaintiffs    assert   two   federal




                                                    80
    Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 81 of 94




regulations serve as the foundation for their negligence per se

claim;     49 C.F.R. § 213.3733 and        49 C.F.R. 5 213.33.        The   Court



addresses each.


                a.   49 C.F.R. § 213.37


     49 C.F.R. § 213.37 provides:

     Vegetation on railroad property which is on or
     immediately adjacent to roadbed shall be controlled so
     that it does not —


     (a) Become a fire hazard to track-carrying structures;

     (b) Obstruct visibility of railroad signs and signals:

                (1) Along the right-of-way, and

                (2) At highway-rail crossings; . .

      (c) Interfere with railroad employees performing normal
     trackside duties;


      (d)        Prevent    proper    functioning      of    signal     and
      communication lines; or


         (e) Prevent railroad employees from visually inspecting
         moving equipment from their normal duty stations.

Defendant offers authority interpreting              immediately adjacent to

                to exclude the kudzu growth on the Culvert in this case,
           //
roadbed


which the Parties do not dispute is some fifty feet from the rail

line .     The Court need not undertake such an analysis here.



   Plaintiffs' amended complaint cites to 49 C.F.R. § 219.37, rather than 49
C.F.R. § 213.37.  (Am. Compl., I 82.) Defendant correctly notes that 49 C.F.R.
§ 219.37 is nowhere to be found in the federal regulations.   (Def.'s Mot. for
Summ. J., at 13.)  Plaintiffs acknowledge the regulation they intended to rely
upon for their negligence per se claim is 49 C.F.R. § 213.37. (Pis.' Resp. to
Def.'s Mot. for Summ. J, at 15.)     Because the Court finds Defendant is entitled
to summary judgment as to Plaintiffs' negligence per se claim pursuant to 49
C.F.R. § 213.37, the Court need not decide whether Plaintiffs must amend their
complaint to properly assert this claim.


                                          81
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 82 of 94



     49    C.F.R.    § 213.37        offers     the      rare    occurrence        where      the

language   actually expresses the               harm the regulation intends to

protect against.          7\mong the goals of 49 C.F.R. § 213.37, nowhere

does the regulation mention controlling vegetation to prevent

flooding    or    anything    similar.          Under      the    expressio        unius est

exclusio alterius principle. the inclusion of deterrence against

certain harm.      but not flooding, expels the notion that flooding is

the type of harm 49 C.F.R. § 213.37 intends to prevent.

     Although addressing the issue of preemption, MD Mall Assocs.,

LLC V. CSX Trasnp., Inc, provides a comparison to better understand

49 C.F.R. § 213.37's breadth:

     Other       courts    have    likewise         concluded     that      a    federal
     regulation  dictating that     vegetation on railroad
     property which is on or immediately adjacent to the
     roadbed shall be controlled so that it does not obstruct
                                                                       //
                                                 49                               C.F.R.
     visibility of railroad signs and signals,
     § 213.37(b), serves to "preempt any state-law                                 claim
     regarding   vegetation growth  that  blocks   a                                   sign
     immediately          adjacent    to   a    crossing,        but   it       does    not

     impose a broader duty under federal law to control
     vegetation so that it does not obstruct a motorist's
                                                    /f

     visibility of oncoming trains.

715 F.3d 479, 490 (3d Cir. 2013) (quoting Shanklin v. Norfolk S.

Ry. Co., 369 F.3d 978, 987 (6th Cir. 2004) (collecting cases)).

The example makes it clear that the federal regulation exists to

protect    against those          harms enumerated          in the          regulation,       not

beyond.    As a result. Plaintiffs' negligence per se claim pursuant

to 49 C.F.R. § 213.37 fails as a matter of law.




                                               82
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 83 of 94



               b. 49 C.F.R. § 213.33


                                                     water carrying facility under or
       \\

            Each drainage or other

immediately adjacent to the roadbed shall be maintained and kept
free   of obstruction,               to accommodate expected water flow for the

area   concerned.
                            n
                                49 C.F.R. § 213.33.                First, the Court analyzes

whether       Plaintiffs         fall       within        the   class    of   persons      49   C.F.R.



§ 213.33       intends          to   protect.        and       whether   flooding     of    adjacent

property is the type of harm 49 C.F.R. § 213.33 is designed to

guard against.

       As always, the Court begins with the regulation's language,

The language offers                  little help aside from the fact that it is
                                                                                     owners.       See
silent as to its applicability to adjacent property

Jeffers       v.       BNSF Ry.      Co., No.        14-CV-188, 2014 WL 1773532, at *5

(W.D. La. May 1, 2014) (citing MD Mall Assocs.,                                715 F.3d at 491).


The overall scheme of the Federal Railroad Safety Act ("FRSA"),

however, is telling.                       [TJhe.FRSA, under which [section] 213.33

was promulgated, was enacted 'to promote safety in every area of

railroad       operations            and     reduce        railroad      related    accidents      and


                            Waubay Lake Farmers Ass'n v. BNSF Ry. Co., No. 12-
                   r   ft
incidents.


4179-RAL, 2014 WL 4287086, at *8 (D.S.D. Aug. 28, 2014) (emphasis
                                                                                                     If
                                                \\
in     original).               Therefore,           the       Secretary      of   Transportation

                                      \\

possesses authority to                     prescribe regulations and issue orders for
                                                     //

every area of railroad safety.                             49 U.S.C. § 20103(a).            The part


of the FRSA regulations under which section 213.33 falls is called


                                                          83
       Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 84 of 94




the Track Safety Standards.                          49 C.F.R. § 213.1.                The Track Safety

                                                                                           for    railroad
Standards              prescribe[] minimum safety requirements
                                                                                                  //
        /f                        \\
                                                                            [the]        track.             Id.
track         to       permit          safe    operations           over

Accordingly,                Section 213.33 is . . . plainly intended to prevent

water from             pooling on         or around railroad tracks . . . to avoid

potentially dangerous conditions occasioned                                   by        standing       water.

such as the presence of debris on tracks. icing conditions, and
                                                    rr

compromised track integrity.                              MD Mall Assocs., 715 F.3d at 492.

Based        on    the      foregoing.         the rules promulgated under the Track

Safety Standards are designed to prevent harms that may arise from
accidents or incidents on a railroad track and to protect persons

operating equipment.                    working, or otherwise on or near the track.

         Consequently,
                                   \\
                                        Section          213.33    does     not        cover    state       law

                                                                                  ff
                                                                                         Gallo    V.    Union
negligence claims by adjacent property owners.

Pac. R.R. Co., 372 F. Supp. 3d 470, 483 (W.D. Tex. Feb. 19, 2019).
\\
     There    is       no    indication            whatsoever       that    [section           213.33]      was


intended           to       address      storm       water     discharge      onto        a    neighboring

                        MD Mall Assocs., 715 F.3d at 492; accord Gallo, 372 F.
                  If

property.


Supp. 3d at 484 ("Section 213.33 is concerned with railroad safety.
                                                                                                 The        harm
not     preventing             damage         to    neighboring       property.")

Plaintiffs              suffered        is    not        connected    with    the        safety        of   the

railroad.              Gallo, 372 F. Supp. 3d at 484 ("The harm sought to be

avoided by [section] 213.33 is 'wholly different' than the harm

alleged           by . . . Plaintiffs.")                          Because    Plaintiffs           fail       to




                                                          84
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 85 of 94



establish           that        49     C.F.R.        § 213.33            was    promulgated            to    protect

                                                          adj acent            properties,            Plaintiffs'
against             water            flow    onto

negligence per se claim dependent on this regulation fails.
       4. Punitive Damages

       Pursuant to O.C.G.A. § 51-12-5.1(b),                                         Punitive damages may be

awarded only in such tort actions in which it is proven by clear

and    convincing                evidence            that        the     defendant's         actions          showed

willful misconduct, malice. fraud, wantonness, oppression, or that

entire want of care which would raise the presumption of conscious
                                                                ff

indifference                to        consequences.                      Negligence          or       even     gross



negligence is insufficient to support a punitive damage award.

Hutcherson v. Progressive Corp., 984 F.2d 1152, 1155 (11th Cir.

1993) (citing Colonial Pipeline Co. v. Brown, 365 S.E.2d 827, 830

(Ca.    1988)) .
                                \\
                                     There   must         be         circumstances      of      aggravation         or

outrage.
               //
                      Artzner           v.   A   &    A    Exterminators,              531 S.E.2d 200, 205


(Ca. Ct. App. 2000) (quoting Tri-Cnty. Inv. Crp.                                                  v. S. States,

500, S.E.2d 22, 27 (Ca. Ct. App. 1998)).                                        Although the question of

                                                                                                             Read    v.
punitive damages is generally reserved for the jury,

Benedict, 406 S.E.2d 488, 491 (Ca. Ct. App. 1991) , summary judgment

is proper as to a claim for punitive damages if                                                   based       on    the

          ff

record.             the     plaintiff                cannot           show     by    clear      and     convincing

evidence            that    [the defendant]'s actions evinced willfulness and

wantonness            sufficient             to       raise            the   presumption          of        conscious
                                                           ff

indifference               to        consequences.                    Pillsbury      Co.   v.     W.    Carrollton



                                                                85
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 86 of 94



Parchment Co., 210 F. App'x 915, 921 (2006) (applying Georgia law);

accord Keith v. Beard,              464 S.E.2d 633, 638-39 (Ga. Ct. App. 1995)

(affirming grant of summary judgment as to claim for punitive
                                              \\
                                                   the       record    contain[ed]          insufficient
damages       upon    concluding

evidence to justify sending the punitive damage issue to a jury").
                                        \\
        Plaintiffs         claim.            [Defendant]'s            failure        to   maintain      its

property in the face of an affirmative duty to keep the flow of
water    unobstructed             can        show        a    conscious    indifference           to    the

                                                                                If

consequences         of its actions or failure to act.                                (Pis.
                                                                                          ' Resp. to


Def.'s Mot. for Summ. J., at 17.)                               Plaintiffs merely recount the

standard for ordinary negligence.                               It is certainly possible that

such    a     failure      could        show         conscious         indifference,          but     here.


Plaintiffs         point     to     nothing              in     the    record        actually     showing

conscious indifference.                 Further, the Court is unaware of any facts

allowing       a    jury     to    find            Defendant's        conduct        rose    to   a   level


required to sustain Plaintiffs' punitive damages claim.

        As    noted     in    Section              VI(B) (1),         supra,    no     evidence        shows

Defendant possessed knowledge regarding past floods or blockages

of the       Culvert.      In fact, the only item in the record speaking to

any affirmative conduct prior to July 26, 2017, is that Defendant

inspected the Culvert and found no issue.                                 (Holzbach Decl., SI 5.)

This    case       contains insufficient facts to                         present the issue               of

punitive damages to a jury.




                                                         86
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 87 of 94



     5. In-junctive Relief

     Next,     Plaintiffs       seek    a   permanent        injunction       to    prevent

 Defendant from causing further damage and irreparable harm to

Plaintiffs' property by requiring Defendant to adequately maintain

its property in      acco rdance       with all applicable regulations and
          n
duties.       (Pis.' Resp. to Def.'s Mot. for Summ. J., at 19.)

     A plaintiff seeking a permanent injunction must satisfy
     a four-factor test before a court may grant such relief.
     A plaintiff must demonstrate: (1) that it has suffered
     an irreparable injury; (2) that remedies available at
     law, such as monetary damages, are inadequate to
     compensate for that injury; (3) that, considering the
     balance   of  hardships   between   the  plaintiff   and
     defendant, a remedy in equity is warranted; and (4) that
     the public interest would not be disserved by a permanent
     inj unction.

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 156-57 (2010)


(citation omitted).           Irreparable injury is 'the sine qua non of

                              Siegel v. LePore, 234 F.3d 1163, 1176 (11th
                      f   n

injunctive relief.
                                                                w

Cir. 2000).      The irreparable injury must be                     neither   remote      nor

                                                  ff

speculative, but actual and imminent.                   Ne. Fla. Chapter of Ass'n

of Gen. Contractors of 7\m.        v.   City of Jacksonville, 896 F.2d 1283,

1285 (11th Cir. 1990).

     The key word in this consideration is irreparable. Mere
     injuries, however substantial, in terms of money, time
     and energy necessarily expended in the absence of a [n]
     [injunction],        are    not    enough,        The    possibility          that
     adequate compensatory or other corrective relief will be
     available at a later date, in the ordinary course of
     litigation,  weighs  heavily  against  a   claim  of

     irreparable harm.




                                            87
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 88 of 94



                          415   U.S.   61,   90     (1974)    (citation       omitted).
Sampson    v.   Murray,

Plaintiffs are unable to traverse the first requirement.

     Plaintiffs point to no evidence showing an actual and imminent

threat of irreparable harm.         Plaintiffs' theory of the case negates

any possibility of such a showing.           Plaintiffs assert the July 26,

2017 rainfall was not extraordinary.                  In the three       years since

that storm, the Court is not aware of Plaintiffs' property flooding
                                               w

despite Plaintiffs' assertion that                 Mr. Marshall detailed in his


affidavit how he still lives in fear during any normal rain storm
                                                                              n

that another [Defendant] flood will destroy his house.                                 (Pis.
                                                                                           '

                                                              No concrete evidence
Resp. to Def.'s Mot. for Summ., J., at 19-20.)

establishes that future flooding is likely.

     As Plaintiffs note.          their requested injunctive relief is to

                                                                     clear    for      water
require Defendant to keep the Culvert entrance

flow.     (Id.)   Defendant correctly categorizes Plaintiffs' request

as one that Defendant exercise its duty of care.                         It       is   well-


established in this circuit that an injunction demanding that a

                                                                                          IS
party     do    nothing    more     specific        than     'obey     the        law'
                  //

impermissible.         Elend v. Basham, 471 F.3d 1199, 1209 (11th Cir.


2006).    The one-time, short term, flooding event on July 26, 2017,

is insufficient to demonstrate an irreparable injury necessitating

issuance of a permanent injunction.
          Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 89 of 94



           6. Attorneys' Fees and Litigation Expenses

           The Court turns to Plaintiffs' claim for attorneys' fees and
                                           \\

litigation expenses.                            The expenses of litigation generally shall

not        be    allowed        as     a    part      of    the    damages;       but . . . where           the


defendant has acted in bad faith, has been stubbornly litigious,

                                                                                                            the
or has caused the plaintiff unnecessary trouble and expense.
                                     rr                                                       w

jury may allow them.                       O.C.G.A. § 13-6-11.                 Generally,         [q]uestions

of bad faith, stubborn litigiousness, and unnecessary trouble and
                                                           r/

expense are . . . for the jury.                                  Duncan v. Klein, 720 S.E.2d 341,


347 (Ga. Ct. App. 2011).                          Nevertheless, summary judgment is proper

                                                                                                    Id.
when no evidence supports an award of attorneys' fees.
                                                                                                                  //
           \\

                [E]very intentional tort invokes a species                               of       bad   faith.

                                                                                                           \\
                                                                                                                But
Tyler v. Lincoln, 527 S.E.2d 180, 183 (Ga. Ct. App. 2000).

mere negligence will not support an award of attorney fees based
                         ff
on bad faith.                 Metro. Atlanta Rapid Transit Auth. v. Mitchell, 659

S.E.2d 605, 608 (Ga. Ct. App. 2007) (quoting Hartsock v. Rich's

Emps.           Credit        Union,       632    S.E.2d        476,        479 (Ga.   Ct.    App.      2006)).

         Bad faith' is not simply bad judgment or negligence, but it
\\   >




imports a dishonest purpose or some moral obliquity, and implies

conscious doing of wrong, and means breach of known duty through
                                                                        n
some        motive    or       interest          of   ill       will.        Id. (quoting Rapid Grp.,

Inc. V. Yellow Cab of Columbus, 557 S.E.2d 420, 426 (Ga. Ct. App.

2001)).            Negligence fails to support bad faith because ordinary

negligence lacks the                            sinister motive, dishonest purpose, moral



                                                            89
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 90 of 94



                                                      or     any    other      species       of    bad
obliquity,          conscious      wrongdoing,

         If
faith.         Id.


       Plaintiffs' only remaining claim, negligence, cannot support

an    award of attorneys' fees for bad faith.                            At best. Plaintiffs

are able to show Defendant inspected the Culvert prior to the July

                                                                                                   the
26,    2017        flooding,      that     Defendant        knew       kudzu   obstructed
                                                                                             But    no
Culvert, and knew that it had a duty to remove the kudzu.

evidence establishes that Defendant breached that duty with ill

                                                                                        Mitchell.
will.         The case presents facts similar to those in

Mitchell involved a trip and fall the plaintiff suffered boarding

the    defendant's          elevator      because     the    floor      of   the   elevator        was


three     inches      above       the    train   station      floor.         Id.   at   606.        In


Mitchell,          the   evidence         showed      that       the    defendant       knew       the


conditions that would cause the elevator to mislevel based upon

prior observations but failed to correct the hazard on the day at

issue.        Id. at 607-08.        Despite a jury finding the defendant liable

for negligence, the Georgia Court of Appeals concluded that the

finding could not support an award of attorney's fees for bad faith

as a matter of law.               Id. at 608.


        As     for    stubborn          litigiousness       or     unnecessary      trouble         or

                                                                                                  § 13-
               w

expense ^          attorney's fees are not authorized under O.C.G.A.

6-11 if the evidence shows that 'a genuine dispute exists — whether

of    law     or    fact,    on   liability      or    amount      of    damages,       or   on    any

comparable issue.             Where no such dispute is found, the jury would



                                                 90
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 91 of 94



                                                                                          r   n
                                                                                                   Brown      v.
be   authorized            to   award    the   expenses       of litigation.

Baker,   398 S.E.2d 797, 800 (Ga. Ct. App. 1990) (quoting Dimambro

Northend      Assocs.            v.     Williams,      312       S.E.2d           386,    392          (1983)).

 Where   .   .    . a bona fide controversy clearly exists                                    between        the


parties, there is no evidence to support an award for litigation
                   Driggers v. Campbell, 543 S.E.2d 787, 791 (Ga. Ct.
             rr

expenses.


App. 2000).

       On    the           stubbornly      litigious         side.           in    addition             to   the

                                                                        \\

foregoing. Plaintiffs argue that Defendant                                   refused to resolve the

                                                                              n

instant dispute                 without court intervention.                         (Pis.
                                                                                        ' Resp.               to


Def.'s      Mot.    for         Summ.    J.,   at     18.)       It    is      well-established               in

                       W

Georgia that               [a] mere refusal to pay a disputed claim is not the
                                                                 rr
                                                                        Horton           v.   Dennis,        750
equivalent of stubborn litigiousness.

S.E.2d 493, 497 (Ga. Ct. App. 2013) (citation omitted).                                            A refusal



to pay plus the absence of a bona fide dispute, however, can

support an award of attorneys'                      fees.


       Defendant            contends that           bona fide         issues        exist         precluding

recovery          of        attorneys'         fees        and        expenses            for          stubborn

litigiousness.                  The   Court     agrees       with      Defendant.                 In    denying

Defendant summary judgment on Plaintiffs' negligence claim, the

Court found the existence of competing evidence on the issue of

maintenance of the Culvert and conflicting expert testimony on the

question of rainfall amounts and duration.                              These conflicts support

the    Court's         determination           that   a    bona       fide     controversy              clearly



                                                      91
     Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 92 of 94



exists   on the question of negliqence and Defendant is entitled to

summary judgment on Plaintiffs' O.C.G.A. § 13-6-11 claim. See Ideal

Pool Corp. V.       Champion, 277 S.E.2d 753, 756 (Ga. Ct. App. 1981).

      7. Emotional Damages


      Finally, Defendant argues Georgia law precludes Plaintiffs'
recovery      of emotional or psychological damages for the loss of

                                                                                      It
property.       (Def.'s Reply Supp. Mot. for Summ. J., at 23. )

appears to the Court that the Parties ultimately arrived at the
same conclusion.        (Compare id. at 22-23, with Pis.' Sur-Reply Opp'n

to Def.'s Mot. for Summ. J., Doc. 91, at 4 . )                Additionally, to the

extent a dispute remains. Plaintiffs assert the emotional damages
flow from a nuisance claim as opposed to a negligence claim.                          The



nuisance claim is no longer active.                 For these reasons, the Court


finds    the   issue    moot.        To the extent the dispute is unsettled

following this Order, the Court will take up the issue in a motion
in   limine     and    proposed      jury instructions       as   the    Parties   deem


appropriate.




                                     VII. CONCLUSION


        For the foregoing reasons, IT IS HEREBY ORDERED that:

        (1)    Defendant's      motion     for    summary   judgment    (Doc.   43)    IS




GRANTED IN PART and DENIED IN PART.                Defendant's motion for summary


judgment       is   GRANTED     as    to   Plaintiffs'      claims      for   nuisance;

negligence per se; punitive damages; and attorneys' fees, costs.


                                             92
      Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 93 of 94




and expenses pursuant to bad faith and stubborn litigiousness and
 unnecessary trouble and expense.                 Defendant's motion for summary


judgment     is DENIED    as    to   Plaintiffs'      claim for     negligence     and

DENIED AS MOOT as to Plaintiffs' claim for emotional damages.

             Plaintiffs'       motion   to    exclude    Mr.    Thomas    Robertson's
       (2)


 supplemental expert reports (Doc. 54) is DENIED;

       (3) Plaintiffs' motion to exclude testimony of Mr. John Kerns

 as   one   of   Defendant's    Federal Rule of Civil Procedure 30(b)(6)

 witnesses (Doc. 56) is DENIED;

       (4)   Defendant's   motion to         exclude expert testimony of Dr.

. Brian Wellington (Doc. 60) is GRANTED IN PART as to any conclusion

 or opinion of Dr.     Wellington that the debris discovered around the

 Culvert actually clogged the Culvert and DENIED IN PART as to the

 remainder of his testimony; and

       (5) Plaintiffs' motion to strike conclusions of law contained

 in    Defendant's     statement        of   undisputed        material    facts   and

 conclusions of law (Doc. 72) is DENIED and to strike Exhibit Eleven

 to Defendant's motion for summary judgment (Doc. 72) is DENIED AS

 MOOT.



         Plaintiffs' surviving claim for negligence shall proceed to

 trial in due time.




                                             93
   Case 1:18-cv-00215-JRH-BKE Document 96 Filed 09/24/20 Page 94 of 94




    ORDER    ENTERED   at   Augusta,       Georg

September,   2020.




                                 J.    RMD,   , H^L, «HIEF JUDGE
                                 UNITEEm-     ■^ES DISTRICT COURT
                                 SOUTH^        DISTRICT   OF   GEORGIA




                                      94
